Exhibit 10.27

 

STOCK PURCHASE AGREEMENT BY AND AMONG

 

INSTINET GROUP INCORPORATED,

 

REUTERS C LLC

 

and

 

REUTERS LIMITED

 

Dated as of February 28, 2005

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS AND INTERPRETATION 1.1   

Definitions

   1 1.2   

Interpretation

   11 ARTICLE II
THE CLOSING             2.1   

Acquisition and Transfer of the Company Stock

   12 2.2   

Purchase Price

   12 2.3   

Net Soft Dollar Adjustment

   13 2.4   

Provision of ReutersStations to Buyer

   14 2.5   

Closing Deliveries

   15 2.6   

Tax Consequences

   15 ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT 3.1   

Due Organization, Good Standing and Power

   15 3.2   

Authorization and Validity of Agreements

   15 3.3   

Absence of Conflicts

   16 3.4   

Financial Statements; Undisclosed Liability; No Material Adverse Change; Absence
of Changes

   16 3.5   

Title to Assets; Maintenance, Operation and Sufficiency of Assets

   17 3.6   

Insurance

   17 3.7   

Contracts

   18 3.8   

Proceedings

   19 3.9   

Compliance with Legal Requirements

   19 3.10   

Permits

   20 3.11   

Intellectual Property

   20 3.12   

Employee Relations

   22 3.13   

Employee Benefits

   22 3.14   

Taxes

   23 3.15   

Capitalization; Investments

   25 3.16   

Environmental Matters

   26

 

-i-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

3.17   

Finders and Brokers

   26 3.18   

Regulatory Registrations and Memberships

   26 3.19   

Customers and Other Matters

   27 3.20   

Reports

   27 3.21   

Consents

   28 3.22   

Investment Purpose

   28 3.23   

Affiliate Transactions

   28 3.24   

Exclusive Soft Dollar Customers

   28 3.25   

Parent’s Due Organization, Authorization and Validity of Agreements

   29 ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER 4.1   

Due Organization, Good Standing and Power

   29 4.2   

Authorization and Validity of Agreements

   29 4.3   

Absence of Conflicts

   30 4.4   

Finders and Brokers

   30 4.5   

Valid Authorization and Issuance

   30 4.6   

Proceedings

   30 4.7   

Consents

   30 4.8   

Buyer SEC Reports; Financial Statements

   30 4.9   

Listing

   31 4.10   

Investment Purpose

   31 ARTICLE V
COVENANTS 5.1   

Conduct of the Business Pending the Closing

   31 5.2   

Further Actions

   33 5.3   

Right of Access; Confidentiality

   34 5.4   

Retention of Books and Records

   35 5.5   

No Other Transactions

   35 5.6   

Filings

   36 5.7   

Transfer Restrictions

   36 5.8   

Non-Compete/Non-Solicitation

   36

 

-ii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

5.9   

Intercompany Accounts and Agreements

   37 5.10   

Soft Dollar Exclusivity

   37 5.11   

Transfers of Seller’s Assets

   38 5.12   

Third Party Data Providers

   38 ARTICLE VI
CONDITIONS PRECEDENT 6.1   

Conditions Precedent to Obligations of Buyer

   38 6.2   

Conditions Precedent to Obligations of Seller

   40 ARTICLE VII
TERMINATION 7.1   

General

   41 7.2   

No Liabilities in Event of Termination

   41 ARTICLE VIII
PERSONNEL, EMPLOYMENT ARRANGEMENTS AND EMPLOYEE BENEFITS 8.1   

In-Scope Employees

   41 8.2   

Buyer Benefit Plans

   42 8.3   

Credit for Service

   42 8.4   

Reuters 401(k) Plan

   43 8.5   

Buyer 401(k) Plan

   43 8.6   

Medical Plan Obligations

   43 8.7   

Parent Equity Plans

   44 8.8   

Severance Benefits

   44 8.9   

Relocation Package

   44 8.10   

2005 Bonus

   44 8.11   

Special Payment

   44 8.12   

No Third-Party Beneficiaries

   44 ARTICLE IX
INDEMNIFICATION 9.1   

Indemnification by Buyer

   45 9.2   

Indemnification by Seller and Parent

   45 9.3   

Defense of Claims

   45

 

-iii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

9.4   

Survival; Subrogation

   47 9.5   

Limitation on Liability

   47 9.6   

Indemnification Payments

   48 9.7   

Sole and Exclusive Remedy

   49 ARTICLE X
TAX MATTERS 10.1   

Tax Filings

   49 10.2   

Apportionment of Taxes

   49 10.3   

Tax Indemnification

   50 10.4   

Contests

   50 10.5   

Other Tax Matters

   51 10.6   

Survival

   52 10.7   

Exclusive Remedy

   52 ARTICLE XI
MISCELLANEOUS 11.1   

Notices

   52 11.2   

Press Releases

   53 11.3   

Entire Agreement

   53 11.4   

Assignability

   54 11.5   

Waiver and Amendment

   54 11.6   

Expenses

   54 11.7   

Counterparts

   54 11.8   

Governing Law; Submission to Jurisdiction; Appointment of Agent for Service of
Process; Waiver of Jury Trial

   54 11.9   

No Third-Party Beneficiaries

   55 11.10   

Severability

   55 11.11   

Disclosure Schedules

   55

 

-iv-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

EXHIBITS

 

A

   Form of Transition Services Agreement

B

   Form of Use and Services License Agreement

C

   Form of Transition License Agreement

 

SCHEDULES

 

1.1(a)

   Individuals defining scope of Buyer’s Knowledge

1.1(b)

   Individuals defining scope of Seller’s Knowledge

1.1(c)

   Transferred Intellectual Property

1.1(d)

   Company Net Capital

1.1(e)

   Company Working Capital and Balance Sheet

2.3

   Net Soft Dollar Adjustment

3.1(c)

   Company Constituent Documents

3.3

   Absence of Conflicts

3.4(a)

   Historical Financial Statements

3.4(b)

   Undisclosed Liabilities

3.4(e)

   Company Indebtedness

3.5(a)

   Liens

3.5(b)

   Occupied Space

3.6

   Insurance

3.7(a)

   Customer Contracts

3.7(b)

   Material Contracts

3.8(a)

   Proceedings

3.8(b)

   Judgments/Other Proceedings

3.9

   Compliance with Legal Requirements

3.11(a)

   Intellectual Property

3.12(e)

   Employees

3.13(a)

   Employee Benefits – Seller Plans

3.13(e)

   Employee Benefits – Change of Control Payments

3.14

   Taxes

3.14(k)

   Tax Sharing Agreements

3.15(b)(i)

   Options, Warrants, etc.

3.15(b)(ii)

   Other Investment Obligations

3.15(b)(iii)

   Stockholder Agreements

3.15(c)

   Investments

3.16

   Environmental Matters

3.18(a)

   Broker-Dealer Registration

3.18(b)

   Self-Regulatory Organization Memberships

3.18(d)

   Offices of Supervisory Jurisdiction

3.19(a)

   Customer Disputes

3.19(c)

   Broker-Dealer Compliance

3.20

   Reports

 

- v -



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

3.21

   Consents     

3.23(a)

   Intercompany Services     

3.23(b)

   Affiliate Contracts     

3.24

   Exclusive Soft Dollar Customers     

4.3

   Absence of Conflicts     

5.1

   Permitted Actions Pending Closing     

5.8(c)

   Unrestricted Companies     

5.9

   Intercompany Accounts and Agreements     

5.12

   Third Party Data Providers     

6.1(e)

   Seller Required Consents, Approvals and Orders     

6.2(e)

   Buyer Required Consents, Approvals and Orders     

8.8

   Severance Benefits     

 

- vi -



--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT dated as of February 28, 2005 among Instinet Group
Incorporated, a corporation organized under the laws of the State of Delaware
(“Buyer”), Reuters C LLC, a limited liability company organized under the laws
of the State of Delaware (“Seller”), and, solely for purposes of Section 3.25
(Parent’s Due Organization, Authorization and Validity of Agreements), Section
5.8 (Non-Compete/Non-Solicitation), Section 5.11 (Transfers of Seller’s Assets)
and Article IX (Indemnification) hereof, Reuters Limited, a corporation
organized under the laws of England and Wales (“Parent”) (Buyer, Seller and
Parent each a “Party” and, collectively, the “Parties”).

 

RECITALS

 

WHEREAS, Seller is a wholly-owned indirect subsidiary of Parent;

 

WHEREAS, Seller is the owner of the Company Stock, as defined below, which
represents one hundred percent of the outstanding capital stock of Bridge
Trading Company (the “Company”);

 

WHEREAS, upon the terms and subject to the conditions hereinafter set forth,
Seller desires to sell to Buyer, and Buyer desires to purchase from Seller the
Company Stock.

 

NOW, THEREFORE, in consideration of the foregoing and the respective premises,
mutual covenants and agreements of the Parties hereto, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and subject to the terms and conditions hereof, the Parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1.1 Definitions. Unless the context shall otherwise require, terms used and not
defined herein shall have the following meanings:

 

“Adjustment Certificate” shall have the meaning specified in Section 2.3(a).

 

“Adjustment Threshold Range” means, with respect to the Net Soft Dollar
Adjustment, the range of amounts from and including two million six hundred
twenty-five thousand dollars ($2,625,000) to and including four million three
hundred seventy-five thousand dollars ($4,375,000).

 

“Affected Employees” shall have the meaning specified in Section 8.11.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlled by, Controlling or under common Control with, such Person;
provided that the term “Affiliate” when applied to Buyer, shall mean only those
Persons directly or indirectly Controlled by Buyer, and when applied to either
Parent or Seller, shall not include Buyer and those Persons directly or
indirectly Controlled by Buyer.

 

“Agreement” means this Stock Purchase Agreement.

 



--------------------------------------------------------------------------------

“Authority” means any governmental, judicial, legislative, executive,
administrative or regulatory authority of the United States, or of any state,
local or foreign government, or any government of any possession or territory of
the United States, or any subdivision, agency, commission, office or authority
of any of the foregoing, or any Self-Regulatory Organization.

 

“Average Instinet Share Price” means the average (rounded to the nearest
1/1,000) of the Instinet Daily Prices for the ten (10) NASDAQ trading days
ending on the second trading day immediately prior to the date of determination.

 

“best of Buyer’s knowledge” means the actual knowledge of those individuals
listed on Schedule 1.1(a).

 

“best of Seller’s knowledge” means the actual knowledge of those individuals
listed on Schedule 1.1(b).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Buyer” shall have the meaning specified in the preamble to this Agreement.

 

“Buyer Plan” means each Plan which is maintained, sponsored or contributed to by
Buyer or any of its Subsidiaries.

 

“Buyer SEC Documents” shall have the meaning specified in Section 4.8.

 

“Closing” and “Closing Date” shall have the meanings specified in Article II of
this Agreement.

 

“Closing Balance Sheet” shall have the meaning specified in Section 2.3(a).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.

 

“Company” shall have the meaning specified in the recitals to this Agreement.

 

“Company Employees” shall have the meaning specified in Section 8.1.

 

“Company Intellectual Property” means (i) the Company Owned Intellectual
Property and (ii) the Company Licensed Intellectual Property.

 

“Company Licensed Intellectual Property” means all Intellectual Property other
than Company Owned Intellectual Property that is used or held for use by the
Company.

 

“Company Owned Intellectual Property” means Intellectual Property owned by the
Company, including any Intellectual Property that will be owned by the Company
upon execution of the Intellectual Property Transfer Agreement.

 

“Company Plan” shall have the meaning specified in Section 3.13(a).

 

2



--------------------------------------------------------------------------------

“Company Stock” shall have the meaning specified in Section 2.1.

 

“Competing Business” shall have the meaning specified in Section 5.8(a).

 

“Confidential Information” shall have the meaning specified in Section 5.3(d).

 

“Consent” means any consent, waiver, approval, authorization, exemption,
registration, license or declaration of or by any Person or any Authority, or
expiration or termination of any applicable waiting period under any Legal
Requirement, required with respect to any Party in connection with (i) the
execution and delivery of this Agreement or any of the Related Agreements or
(ii) the consummation of any of the transactions provided for hereby or thereby.

 

“Constituent Documents” means, with respect to any Person, the certificate of
incorporation, certificate of formation, by-laws, articles of incorporation,
limited liability company agreement or other similar constituent, organizational
and governing documents.

 

“Contest” shall have the meaning specified in Section 10.4(a).

 

“Contracts” means any and all written contracts and agreements, including those
that are franchises, warranties, understandings, arrangements, leases of
personal property, licenses of personal property, registrations, authorizations,
mortgages, bonds, notes and other instruments.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ownership of securities, by contract or otherwise.

 

“Copyrights” shall have the meaning specified in the definition of “Intellectual
Property” in this Section 1.1.

 

“Customer” shall have the meaning specified in Section 3.19(a).

 

“Customer Contract” shall have the meaning specified in Section 3.7(a).

 

“Damages” means any and all liabilities, damages, fines, penalties, losses,
costs and expenses (including costs and expenses incurred in connection with
performing obligations, bonding and appellate costs, reasonable attorneys’ and
accountants’ fees and disbursements or other payments in respect of such
payments).

 

“Disclosure Schedules” means the Schedules to this Agreement.

 

“Dollars” and “$” mean United States dollars.

 

“Domain Names” shall have the meaning specified in the definition of
“Intellectual Property” in this Section 1.1.

 

“Easements” means the easements and rights of way necessary to the business or
operations of the Company.

 

3



--------------------------------------------------------------------------------

“Environment” shall mean any ambient, workplace or indoor air, surface water,
drinking water, groundwater, land surface, subsurface strata, sediment, plant or
animal life, natural resources, and real property and the physical buildings,
structures, improvements and fixtures thereon, including without limitation the
sewer, septic and waste treatment, storage and disposal systems servicing the
properties.

 

“Environmental Claim” shall mean any written claim, investigation or notice by
any Person or any Authority alleging potential Liabilities (including potential
Liabilities for investigatory costs, cleanup or remediation costs, governmental
or third party response costs, natural resource damages, property damage,
personal injuries, or fines or penalties) arising out of, based on or resulting
from (a) the presence or Release of any Hazardous Materials at any location,
whether or not owned or operated by the Company, or (b) any violation of any
Environmental Law.

 

“Environmental Law” shall mean any Legal Requirement relating to: (a) the
protection of the Environment, including pollution, contamination, cleanup,
preservation and reclamation of the Environment, (b) human health or safety,
including occupational health and safety, to the extent, in each case, relating
to the exposure of employees or third parties to any Hazardous Materials, (c)
any Release or threatened Release of any Hazardous Materials, including
investigation, assessment, testing, monitoring, containment, removal,
remediation and cleanup of any such Release or threatened Release, (d) the
management of any Hazardous Materials, including the use, labeling, processing,
disposal, storage, treatment, transport, or recycling of any Hazardous Materials
and (e) the presence of Hazardous Materials in any building, physical structure
or fixture.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excess Net Capital” means the amount by which (i) Net Capital as of the close
of business on the Closing Date, as calculated in accordance with Rule 15c3-1 of
the Exchange Act applied on a basis consistent with the Company’s historical
accounting practices (such historical accounting practices used to calculate Net
Capital are illustrated in the computation of Net Capital as at January 31,
2005, which is set forth in Schedule 1.1(d)), exceeds (ii) the minimum net
capital requirement imposed by the SEC under Rule 15c3-1 or any Self-Regulatory
Organization of which the Company is a member.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Employees” shall have the meaning specified in Section 8.1.

 

“Exclusive Soft Dollar Amount” shall have the meaning specified in Section 3.24.

 

“Exclusive Soft Dollar Customers” means, collectively, the institutions that
soft ReutersStations through the Company as of the date of this Agreement, which
institutions are set forth on Schedule 3.24.

 

“Exclusivity Period” shall have the meaning specified in Section 5.10.

 

4



--------------------------------------------------------------------------------

“Filing” means any filing with any Person or Authority required by any Party in
connection with (i) the execution and delivery of this Agreement or any of the
Related Agreements or (ii) the consummation of any of the transactions provided
for hereby or thereby.

 

“Final Net Capital” means the Net Capital as of the close of business on the
Closing Date, as agreed between the Parties pursuant to Section 2.3(d) or as
determined by the Neutral Auditor pursuant to Section 2.3(e).

 

“Final Net Soft Dollar Adjustment” means the Net Soft Dollar Adjustment as of
the close of business on the Closing Date, as agreed between the Parties
pursuant to Section 2.3(d) or as determined by the Neutral Auditor pursuant to
Section 2.3(e).

 

“Final Working Capital” means the Working Capital as of the close of business on
the Closing Date, as agreed between the Parties pursuant to Section 2.3(d) or as
determined by the Neutral Auditor pursuant to Section 2.3(e).

 

“GAAP” means United States generally accepted accounting principles as of the
date of this Agreement.

 

“Hazardous Materials” shall mean any pollutant, contaminant, constituent,
chemical, raw material, product or by-product, mold, radon, petroleum or any
fraction thereof, asbestos or asbestos-containing material, polychlorinated
biphenyls, any hazardous, industrial or solid waste, and any toxic, radioactive,
infectious or hazardous substance, material or agent, including without
limitation all substances, materials or wastes which are identified by or
subject to regulation under any Environmental Law.

 

“Historical Financial Statements” means the audited financial statements,
including balance sheets, statements of income, statements of changes in
stockholder’s equity and statements of cash flows for the Company as of and for
the fiscal years ended December 31, 2002, December 31, 2003 and December 31,
2004 (including the related notes and schedules thereto, and auditors’ reports
thereon).

 

“Indebtedness” means, as to any Person, without duplication (i) all Obligations
of such Person for borrowed money or for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of
business), (ii) all Obligations of such Person evidenced by a note, bond,
debenture or similar instrument, (iii) all reimbursement obligations of such
Person with respect to all letters of credit securing Obligations of the type
described in clauses (i), (ii), (iv) and (v) of any other Person, but only to
the extent of the Obligations secured, (iv) all Obligations under any interest
rate and currency protection agreement (including, without limitation, any
swaps, forward contracts, caps, floors, collars and similar agreements) and
commodity swaps, forward contracts and similar agreements and (v) all guarantees
issued in respect of Obligations described in clauses (i)-(iv) above of any
other Person.

 

“Indemnified Party” shall have the meaning specified in Section 9.3(a).

 

“Indemnifying Party” shall have the meaning specified in Section 9.3(a).

 

“In-Scope Employees” shall have the meaning specified in Section 8.1.

 

5



--------------------------------------------------------------------------------

“Instinet Common Stock” shall have the meaning specified in Section 2.2.

 

“Instinet Daily Price” means, for any trading day, the closing sale price of
Instinet Common Stock on NASDAQ on such NASDAQ trading day as reported by the
Wall Street Journal.

 

“Instinet Securities” shall have the meaning specified in Section 5.7.

 

“Intellectual Property” means all intellectual property and similar proprietary
rights in any jurisdiction, whether owned, used or held for use under license,
whether registered or unregistered, including such rights in and to: (i)
trademarks and pending trademark applications, trade dress, service marks,
certification marks, logos, trade names, brand names, corporate names, and the
goodwill associated with the foregoing (the “Trademarks”); (ii) issued patents
and pending patent applications, and any and all divisions, continuations,
continuations in part, reissues, continuing patent applications, reexaminations,
and extensions thereof, any counterparts claiming priority therefrom
(collectively, “Patents”); inventions, invention disclosures, discoveries and
improvements, whether patentable or not; (iii) works of authorship (the
“Copyrights”); (iv) trade secrets (including, but not limited to, those trade
secrets defined in the Uniform Trade Secrets Act and under corresponding foreign
statutory and common law), business, technical and know how information,
non-public information, and confidential information and rights to limit the use
or disclosure thereof by any Person (collectively, “Trade Secrets”); (v)
computer software, data files, source and object codes, user interfaces,
manuals, databases and other software-related specifications and documentation
(collectively, “Software”); (vi) domain names and uniform resource locators
(“Domain Names”); (vii) mask works; (viii) moral rights; and (ix) claims, causes
of action and defenses relating to the enforcement of any of the foregoing.

 

“Intellectual Property Transfer Agreement” means that certain agreement between
Seller and the Company pursuant to which Seller will transfer to the Company
prior to the Closing the Intellectual Property listed on Schedule 1.1(c).

 

“Intercompany Accounts” means all amounts, whether financial or commercial in
nature, owing from or to Parent or its Subsidiaries, on the one hand, to or from
the Company, on the other hand.

 

“IRS” means the United States Internal Revenue Service or any successor
authority.

 

“Judgments” means any and all judgments, orders, writs, directives, rulings,
decisions, injunctions (preliminary or permanent), decrees, assessments,
settlement agreements or awards of any Authority or arbitrator.

 

“Legal Requirements” means any and all (i) federal, territorial, state, local
and foreign laws, ordinances and regulations, (ii) codes, standards, rules,
regulations, requirements, orders, interpretations and criteria issued under any
federal, territorial, state, local or foreign laws, ordinances or regulations,
or by any Self-Regulatory Organization and (iii) Judgments.

 

“Liabilities” means all liabilities or obligations arising therefrom or relating
thereto (whether known, unknown, absolute, contingent or otherwise).

 

6



--------------------------------------------------------------------------------

“License Agreement” means an agreement relating to a temporary license regarding
the Company’s name brand to be granted by Reuters SA to Buyer as part of the
transactions contemplated herein, in substantially the form attached hereto as
Exhibit C.

 

“Lien” means any mortgage, adverse claim, pledge, hypothecation, charge,
assignment, title deposit arrangement, encumbrance, lien, or any other security
interest or similar agreement or arrangement of any kind or nature whatsoever.

 

“Material Adverse Change” means any change giving rise to a Material Adverse
Effect.

 

“Material Adverse Effect” means (i) any one or more events, circumstances,
conditions or changes which have, or which would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the operations,
results of operations, or financial condition of the Company, or (ii) any effect
that would, individually or in the aggregate, materially impair, hinder or
otherwise materially and adversely affect the ability of Seller, Parent or the
Company to effect the Closing or to perform any of their material obligations
under this Agreement or any of the Related Agreements; provided that any events,
circumstances, conditions, changes or effects resulting from (a) changes in U.S.
or worldwide economic conditions generally, (b) general changes in U.S.
securities markets (except to the extent that such changes have a materially
disproportionate effect on the Company), (c) changes in general conditions in
the brokerage and trading industries, including with respect to softing (except
to the extent that such changes have a materially disproportionate effect on the
Company, taken as a whole, relative to other participants in these industries),
or (d) the announcement or performance of this Agreement, the Related Agreements
or the transactions contemplated hereby or thereby, shall not be taken into
account in determining the existence of a Material Adverse Effect.

 

“Material Contract” shall have the meaning specified in Section 3.7(b).

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Net Capital” means, as of the applicable date, net capital of the Company as
calculated in accordance with Rule 15c3-1 of the Exchange Act applied on a basis
consistent with the Company’s historical accounting practices (such historical
accounting practices used to calculate Net Capital are illustrated in the
computation of Net Capital as at January 31, 2005, which is set forth in
Schedule 1.1(d)).

 

“Net Soft Dollar Adjustment” means an amount equal to the total adjustment to
the Closing Balance Sheet to take account of the differences between Seller’s
and Buyer’s historical accounting practices with respect to soft dollar assets
and liabilities, determined in accordance with methodologies illustrated by the
computation of the Net Soft Dollar Adjustment as at January 31, 2005, which is
set forth in Schedule 2.3.

 

“Neutral Auditor” shall have the meaning specified in Section 2.3(d).

 

“Obligations” means, in respect of any indebtedness, any principal, interest,
penalties, fees, guarantees, reimbursements and other liabilities pursuant to
the terms thereof.

 

“Occupancy Arrangements” shall have the meaning specified in Section 3.5(b).

 

7



--------------------------------------------------------------------------------

“Occupied Space” shall have the meaning specified in Section 3.5(b).

 

“Parent” shall have the meaning specified in the preamble to this Agreement.

 

“Parties” shall have the meaning specified in the preamble to this Agreement.

 

“Party” shall have the meaning specified in the preamble to this Agreement.

 

“Patents” shall have the meaning specified in the definition of “Intellectual
Property” in this Section 1.1.

 

“Permits” means any and all permits, authorizations, approvals, registrations,
certificates, orders, waivers, variances or other approvals and licenses
relating to compliance with any Legal Requirement.

 

“Permitted Encumbrances” means (i) Liens for Taxes that are not yet due and
payable or are being contested in good faith by appropriate proceedings, (ii)
statutory or common law Liens to secure obligations to landlords, lessors or
renters under leases or rental agreements confined to the premises rented, (iii)
easements, encroachments and other minor imperfections of title to real
property, (iv) deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, vacation pay, unemployment insurance, old age pension
or other social security programs mandated under applicable law, and (v)
statutory or common law Liens in favor of carriers, warehousemen, mechanics and
materialmen, to secure claims for labor, materials or supplies and other like
Liens.

 

“Person” means an individual or a corporation, partnership, trust, limited
liability company, unincorporated organization, joint stock company, joint
venture, association or other entity, or any government, or any agency or
political subdivision thereof.

 

“Plan” means each plan, program, arrangement or agreement which is an
employment, consulting, termination or deferred compensation or executive
compensation, incentive bonus or other bonus, change in control, retention,
termination, pension, profit-sharing, savings, retirement, stock option, stock
purchase or other equity-based, severance, life, health, disability or accident,
or vacation, or other employee or retiree compensation or benefit plan, program,
arrangement or agreement, including any “employee benefit plan,” within the
meaning of Section 3(3) of ERISA.

 

“Post-Closing Adjustment Certificate” shall have the meaning specified in
Section 2.3(c).

 

“Post-Closing Balance Sheet” shall have the meaning specified in Section 2.3(c).

 

“Post-Closing Tax Period” shall mean any taxable period (including any portion
thereof) commencing after the Closing Date.

 

“Pre-Closing Tax Period” shall have the meaning specified in Section 10.1.

 

“Proceeding” shall have the meaning specified in Section 3.8(a).

 

“Purchase Price” shall have the meaning specified in Section 2.2.

 

8



--------------------------------------------------------------------------------

“Related Agreements” means the Transition Services Agreement, in substantially
the form attached hereto as Exhibit A, the St. Louis Agreement, in substantially
the form attached hereto as Exhibit B and the License Agreement, in
substantially the form attached hereto as Exhibit C.

 

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment (including ambient air, surface water, groundwater, and
surface or subsurface strata), or into or out of any property, including the
movement through air, soil, surface water, groundwater or property.

 

“Reports” shall have the meaning specified in Section 3.20.

 

“Restricted Business” shall have the meaning specified in Section 5.8(a).

 

“Reuters Entities” means (i) Parent, (ii) Seller, (iii) Reuters Group PLC
(“Reuters Group”), (iv) any corporation, partnership, limited liability company
or other entity of which at least a majority of the securities or ownership
interests having by their terms ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions is, directly or
indirectly, owned or controlled by Reuters Group and over which Reuters Group
has, directly or indirectly, actual Control which is not restricted by fiduciary
or other duties owed to any Person (other than another Reuters Entity) and (v)
any wholly-owned subsidiary of Reuters Group or any other Reuters Entity.

 

“Reuters Group” shall have the meaning specified in the definition of “Reuters
Entities” in this Section 1.1.

 

“ReutersStations” means the terminals currently branded as ReutersStations and
previously branded as Bridge Stations.

 

“SEC” means the United States Securities Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Self-Regulatory Organization” means any U.S. or foreign securities or
commodities exchange, association, clearing agency or similar organization of
which the relevant party is a member or that otherwise has jurisdiction over the
activities of such party.

 

“Seller” shall have the meaning specified in the preamble to this Agreement.

 

“Seller Plan” means each Plan (x) which is maintained, sponsored or contributed
to by Seller, the Company or any of their Affiliates or to which Seller, the
Company or any of their Affiliates is a party or is obligated to contribute and
(y) in which any current or former employee of the Company is eligible to
participate or derive a benefit except, with respect to any such Plan for which
Buyer or any of its Affiliates will not have any Liability, any such Plan that
is immaterial.

 

“Soft Dollar Restrictive Event” means (i) the elimination of the safe harbor
provision contained in Section 28(e) of the Exchange Act, which safe harbor
permits investment advisers and other fiduciaries to use customer commissions in
respect of trading services to pay

 

9



--------------------------------------------------------------------------------

for certain brokerage and research services (“softing” and such allocated
amounts, “soft dollars”), or (ii) the issuance of an interpretive position,
adoption of a rule or regulation, or other final action relating to the use of
soft dollars by any U.S. Authority that has had or is reasonably likely to have
a material adverse effect on the business prospects, results of operations or
financial condition of the Company.

 

“softing” or “soft dollars” shall have the meaning specified in the definition
of “Soft Dollar Restrictive Event” in this Section 1.1.

 

“Software” shall have the meaning specified in the definition of “Intellectual
Property” in this Section 1.1.

 

“Special Payment” shall have the meaning specified in Section 8.11.

 

“St. Louis Agreement” means an agreement relating to the occupancy by the
Company of the St. Louis Facility, in substantially the form attached hereto as
Exhibit B.

 

“St. Louis Facility” means the space described on Schedule 3.5(b), located at
788 Office Parkway, Creve Coeur, Missouri, and used by the Company pursuant to
an Occupancy Arrangement with Seller.

 

“Subsidiary” of any Person, means, from time to time, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary or contingent voting power to elect directors of such corporation is
owned by such Person directly or indirectly through Subsidiaries of such Person,
and (ii) any partnership, association, joint venture, limited liability company
or other entity in which such Person directly or indirectly through any
Subsidiaries has more than a 50% equity interest or is a general or managing
partner; provided that the term “Subsidiary” when applied to Parent or Seller
shall not include Buyer or any of Buyer’s Subsidiaries or the Company.

 

“Tax Claim” shall have the meaning specified in Section 10.4(a).

 

“Tax Indemnitee” shall have the meaning specified in Section 10.3(a).

 

“Tax Return” means a report, return or other information (including any
amendments) required to be supplied to a governmental entity with respect to
Taxes.

 

“Taxes” means all taxes, however denominated, including any interest or
penalties that may become payable in respect thereof, imposed by any federal,
state, local or foreign government or any agency or political subdivision of any
such government, which taxes shall include, without limiting the generality of
the foregoing, all income taxes (including, but not limited to, United States
federal income taxes and state income taxes), payroll and employee withholding
taxes, unemployment insurance, social security, sales and use taxes, excise
taxes, environmental, franchise taxes, gross receipts taxes, occupation taxes,
property taxes, stamp taxes, transfer taxes, withholding taxes, and other
obligations of the same or of a similar nature, whether arising before, on or
after the Closing Date.

 

“Third Party Data Provider” shall have the meaning specified in Section 5.12.

 

10



--------------------------------------------------------------------------------

“Third Party Personnel” means any individual not employed by the Company, who
provides, or who has provided since September 28, 2001, services to the Company
pursuant to a Contract between the Company and such individual (or any
management, service, consulting or similar firm) under which the Company
received services at a cost in excess of fifty thousand dollars ($50,000) in any
calendar year.

 

“Trade Secrets” shall have the meaning specified in the definition of
“Intellectual Property” in this Section 1.1.

 

“Trademarks” shall have the meaning specified in the definition of “Intellectual
Property” in this Section 1.1.

 

“Transition Services Agreement” means an agreement relating to certain
transition services to be provided by Seller to Buyer as part of the
transactions contemplated herein, in substantially the form attached hereto as
Exhibit A.

 

“Uniform Trade Secrets Act” shall mean the Uniform Trade Secrets Act promulgated
by the National Conference of Commissioners on Uniform State Laws in 1979, as
amended.

 

“Unrestricted Companies” shall have the meaning specified in Section 5.8(c).

 

“Voluntary Bankruptcy” means, with respect to any Person, an admission in
writing by such Person of its inability to pay its debts generally or a
voluntary general assignment by such Person for the benefit of creditors; the
voluntary filing of any petition or answer by such Person seeking to adjudicate
it bankrupt or insolvent, or voluntarily seeking for itself any liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of such Person or its debts under any Legal Requirement relating to
bankruptcy, insolvency or reorganization or relief of debtors, or voluntarily
seeking, consenting to, or acquiescing in the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
such Person or for any substantial part of its property; or corporate action
taken by such Person to authorize any of the actions set forth above.

 

“Working Capital” means, as of the applicable date, current assets minus current
liabilities of the Company, determined in accordance with GAAP applied on a
basis consistent with that used to present the current assets and current
liabilities in the Historical Financial Statements (such historical accounting
practices used to calculate Working Capital are illustrated in the computation
of Working Capital as at January 31, 2005, which is set forth in Schedule
1.1(e)).

 

1.2 Interpretation. In this Agreement and in the Schedules and Exhibits hereto:

 

(a) the Table of Contents and headings are for convenience only and shall not
affect the interpretation of this Agreement;

 

(b) unless otherwise specified, references to Articles, Sections, clauses,
Schedules and Exhibits are references to Articles, Sections and clauses of, and
Schedules and Exhibits to, this Agreement;

 

11



--------------------------------------------------------------------------------

(c) references to any document or agreement, including this Agreement, shall be
deemed to include references to such document or agreement as amended,
supplemented or replaced from time to time in accordance with its terms and
(where applicable) subject to compliance with the requirements set forth
therein;

 

(d) references to any party to this Agreement or any other document or agreement
shall include its successors and permitted assigns;

 

(e) whenever in this Agreement, a Contract or instrument is referred to as
“enforceable,” such statement shall be deemed to be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws relating to the enforcement of creditors’ rights generally and by general
principles of equity;

 

(f) the words “include”, “includes” and “including” are not limiting and are
deemed to be followed by the words “without limitation,” unless the context
clearly requires otherwise;

 

(g) neutral pronouns and variations thereof shall be deemed to include the
feminine and masculine and neuter form;

 

(h) all terms used in the singular shall be deemed to include the plural and
vice versa as the context may require; and

 

(i) unless the context requires otherwise, derivative forms of any capitalized
term defined herein shall have a comparable meaning to that of such term.

 

ARTICLE II

 

THE CLOSING

 

On the fifth Business Day (or such other day as the Parties may agree) after the
last to be fulfilled or waived of the conditions set forth in Article VI (other
than those conditions that are specified as being satisfied on the Closing Date
or at the Closing) shall be fulfilled or waived, the closing of the transactions
provided for in this Agreement (the “Closing”) shall be held (but only if all of
the conditions set forth in Article VI shall have been satisfied or waived prior
to or at the Closing) at the offices of Cleary Gottlieb Steen & Hamilton LLP,
One Liberty Plaza, New York, New York, 10006 (the “Closing Date”). Each of the
Parties hereby agrees that the following actions shall occur and be effective at
and as of the Closing.

 

2.1 Acquisition and Transfer of the Company Stock. In reliance upon the
representations, warranties, covenants and agreements contained herein and upon
the terms and subject to the conditions hereinafter set forth, at the Closing,
Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall purchase, acquire and accept from Seller, free and clear of all Liens,
other than restrictions imposed by applicable securities laws, 1,000 shares of
common stock, par value $1.00 per share, of the Company (the “Company Stock”),
representing one hundred percent (100%) of the outstanding capital stock of the
Company.

 

2.2 Purchase Price. The aggregate consideration (the “Purchase Price”) for the
Company Stock shall be an aggregate number of shares of common stock, $0.01 par
value

 

12



--------------------------------------------------------------------------------

per share, of Buyer (the “Instinet Common Stock”), equal to the quotient of (x)
twenty-one million five hundred thousand dollars ($21,500,000) divided by (y)
the Average Instinet Share Price determined as of the Closing Date.

 

2.3 Net Soft Dollar Adjustment.

 

(a) No later than five (5) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Buyer (x) an estimated balance sheet for the Company as
of the close of business on the Closing Date, prepared in accordance with GAAP
applied consistently with the Company’s historical accounting practices (such
historical accounting practices are illustrated in the balance sheet as at
January 31, 2005, which is set forth on Schedule 1.1(e)) (the “Closing Balance
Sheet”), and (y) a certificate setting forth, based on such Closing Balance
Sheet, the Company’s estimates of the Net Soft Dollar Adjustment, Net Capital
and Working Capital, in each case as of the close of business on the Closing
Date (the “Adjustment Certificate”). Buyer shall have two (2) Business Days to
review the Closing Balance Sheet and the Adjustment Certificate and, in
connection with such review, Seller shall provide Buyer with such work papers or
other supporting information as Buyer may reasonably request.

 

(b) On or prior to the third Business Day after Buyer’s receipt of the Closing
Balance Sheet and the Adjustment Certificate from Seller, Buyer shall deliver a
written notice to Seller specifying in reasonable detail any disputed items
relating to the Adjustment Certificate. If there is no dispute or if there is a
dispute and Buyer and Seller cannot agree on the amount of the Net Soft Dollar
Adjustment, Net Capital or Working Capital set forth in the Adjustment
Certificate prior to the Closing Date, the Net Soft Dollar Adjustment, Net
Capital and Working Capital for purposes of Section 6.1(k) shall be Seller’s
calculation thereof, as set forth in the Adjustment Certificate.

 

(c) As soon as practicable after the Closing, but in no event later than
forty-five (45) days after the Closing Date, Buyer shall prepare and deliver to
Seller (x) a balance sheet of the Company as of the close of business on the
Closing Date, prepared in accordance with GAAP applied consistently with the
Company’s historical accounting practices (such historical accounting practices
are illustrated in the balance sheet as at January 31, 2005, which is set forth
on Schedule 1.1(e)) (the “Post-Closing Balance Sheet”) and (y) a certificate
setting forth, based on such Post-Closing Balance Sheet, the Net Soft Dollar
Adjustment, Net Capital and Working Capital, in each case as of the close of
business on the Closing Date (the “Post-Closing Adjustment Certificate”). To the
extent necessary, Seller shall provide Buyer with such supporting information
and assistance as Buyer may reasonably request in connection with the
preparation of the Post-Closing Balance Sheet and the Post-Closing Adjustment
Certificate.

 

(d) Seller shall have thirty (30) days to review the Post-Closing Balance Sheet
and the Post-Closing Adjustment Certificate and, in connection with such review,
Buyer shall provide Seller with such work papers or other supporting information
as Seller may reasonably request. On or prior to the 30th day after the receipt
of the Post-Closing Adjustment Certificate, Seller shall deliver a written
notice to Buyer specifying in reasonable detail any disputed items relating to
the Post-Closing Adjustment Certificate. If the Seller does not notify Buyer of
any such disputed items on or prior to such 30th day, the calculations set forth
on the Post-Closing Adjustment Certificate shall be deemed accepted by Seller
and shall be final and binding. If the Seller so notifies Buyer of any disputed
items on or prior to such 30th day then: (i) any items not disputed shall be
deemed accepted by Seller and shall be final and binding, and (ii) the Parties

 

13



--------------------------------------------------------------------------------

shall inform Deloitte & Touche or another mutually agreed independent,
internationally-recognized accounting firm (the “Neutral Auditor”) of all such
disputed items in connection with the Post-Closing Adjustment Certificate
pursuant to Section 2.3(e).

 

(e) If the Seller notifies Buyer of any disputed items in connection with the
Post-Closing Adjustment Certificate pursuant to Section 2.3(d), promptly after
Buyer’s receipt of Seller’s notification, Buyer and Seller shall jointly engage
the Neutral Auditor to determine the disputed items in Seller’s notification.
Each of Buyer and Seller shall instruct the Neutral Auditor to use its
reasonable best efforts to complete its determination within twenty (20) days of
its engagement and to set forth its determination of the Final Net Soft Dollar
Adjustment, Final Net Capital and Final Working Capital on a written statement
delivered to each of Buyer and Seller, which determination shall be final,
binding and conclusive upon the Parties. The costs, expenses and fees of the
Neutral Auditor shall be borne equally by both Buyer and Seller.

 

(f) Within three (3) Business Days of (i) the Parties’ agreement on the Final
Net Soft Dollar Adjustment, Final Net Capital and Final Working Capital pursuant
to Section 2.3(d) or (ii) the Neutral Auditor’s delivery of the written
statement setting forth its determination of the Final Net Soft Dollar
Adjustment, Final Net Capital and Final Working Capital pursuant to Section
2.3(e), the applicable Party shall make the following payment, if any:

 

(i) Seller shall pay to Buyer, by wire transfer of immediately available funds
to an account designated for that purpose by Buyer, an amount equal to the
greater of (A) the amount, if any, by which (1) the amount of Net Capital that
the Company would have been required to have as of the Closing pursuant to
Section 6.1(k) based on the Final Net Soft Dollar Adjustment exceeds (2) the
Final Net Capital and (B) the amount, if any, by which Final Working Capital is
less than zero dollars ($0); or

 

(ii) in the event that the Final Net Soft Dollar Adjustment is below the
Adjustment Threshold Range, and the Final Net Capital exceeds the amount of Net
Capital that the Company would have been required to have as of the Closing
pursuant to Section 6.1(k) based on the Final Net Soft Dollar Adjustment, Buyer
shall pay to Seller the amount of such excess, which amount shall be payable in
shares of Instinet Common Stock equal to (x) the amount payable pursuant to this
paragraph (B) divided by (y) the Average Instinet Share Price determined as of
the date of payment.

 

Any payments to be made by the Parties pursuant to this Section 2.3(f) shall be
treated as an adjustment to the Purchase Price.

 

(g) Each Party hereby agrees that to the extent that any Damages arising from
the breach of any representation or warranty under this Agreement have been
compensated pursuant to the Final Net Soft Dollar Adjustment contemplated under
this Section 2.3, such Party will not be entitled to any recovery pursuant to
Article IX in connection with such breach.

 

2.4 Provision of ReutersStations to Buyer. On and after the Closing and until
December 31, 2005, Seller shall (i) make available or otherwise provide Buyer
with ten (10) ReutersStations, free of charge, for use in the training of
Buyer’s trading personnel, and (ii) provide, or otherwise assist in, the
training necessary of such trading personnel of Buyer in connection with the use
of such ReutersStations.

 

14



--------------------------------------------------------------------------------

2.5 Closing Deliveries. At the Closing, (i) the Parties shall exchange the
documents referred to in Article VI, (ii) Seller shall deliver to Buyer
certificates for all of the Company Stock, duly endorsed for transfer or
accompanied by duly executed stock powers, stock transfer forms or other
transfer forms sufficient to convey to Buyer good title to the Company Stock
free and clear of all Liens, other than restrictions imposed by applicable
securities laws, (iii) the share register of the Company with Buyer registered
as the new and only shareholder of the Company and (iv) Buyer shall deliver
certificates for the Instinet Common Stock to be delivered as the Purchase Price
issued in the name of Seller free and clear of all Liens, other than
restrictions imposed by applicable securities laws.

 

2.6 Tax Consequences. It is intended that the acquisition of Company Stock
provided for in this Agreement shall constitute a “reorganization” within the
meaning of Section 368(a) of the Code, and that this Agreement shall constitute
a “plan of reorganization” for purposes of Sections 354 and 361 of the Code.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT

 

Each of the representations and warranties contained in Section 3.1 through and
including Section 3.24 is made only by Seller to Buyer, and each of the
representations and warranties contained in Section 3.25 is made only by Parent
to Buyer. Subject to the preceding sentence, Seller and Parent hereby represent
and warrant to Buyer as follows:

 

3.1 Due Organization, Good Standing and Power.

 

(a) Each of Seller and the Company is a corporation duly organized, validly
existing and in good standing under the laws of Delaware.

 

(b) The Company has the requisite power and authority to own, lease and operate
its assets and to conduct the business now being conducted by it and, on the
Closing Date, will have the requisite power and authority to own, lease and
operate its assets and to conduct the business being conducted by it on the
Closing Date. Seller has all requisite power and authority to enter into this
Agreement and any Related Agreement to which it is a party and to perform its
obligations hereunder and thereunder. The Company has all requisite power and
authority to enter into the Related Agreements to which it is a party and to
perform its obligations thereunder.

 

(c) Schedule 3.1(c) lists all of the Constituent Documents of the Company, as
amended to the date of this Agreement and in full force and effect as of the
date of this Agreement, true, correct and complete copies of which have been
made available to Buyer.

 

3.2 Authorization and Validity of Agreements. The execution, delivery and
performance by Seller of this Agreement and each Related Agreement to which it
is a party and the consummation by Seller of the transactions contemplated
hereby and thereby have been duly authorized and approved by all necessary
action. The execution, delivery and performance by the Company of each Related
Agreement to which it is a party and the consummation by the Company of the
transactions contemplated thereby have been duly authorized and approved by all
necessary corporate or other action. This Agreement has been duly executed and
delivered by Seller and, assuming that this Agreement is a legal, valid and
binding obligation of each of the

 

15



--------------------------------------------------------------------------------

other parties hereto, is a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms. Each of the Related
Agreements to which Seller or the Company is a party will, upon its execution
and delivery, be the legal, valid and binding obligation of such Person,
enforceable against it in accordance with its terms, assuming that each of the
Related Agreements to which Seller or the Company is a party will, upon its
execution and delivery be a legal, valid and binding obligation of each of the
other parties thereto.

 

3.3 Absence of Conflicts. The execution, delivery and performance by Seller of
this Agreement and any Related Agreement to which Seller will be a party and the
consummation by Seller of the transactions contemplated hereby and thereby, and
the execution, delivery and performance by the Company of each Related Agreement
to which it will be a party and the consummation by it of the transactions
contemplated thereby, does not and will not: (i) violate any Legal Requirement
applicable to any such Person, (ii) conflict with, or result in the breach of
any provision of any such Person’s Constituent Documents, (iii) result in the
creation of any Lien upon any of such Person’s material assets, or (iv) except
as set forth on Schedule 3.3, violate, conflict with or result in the breach or
termination of, or otherwise give any other Person the right to terminate, or
constitute a default, event of default or an event which, with notice, lapse of
time or both, would constitute a default or event of default, in each case, in a
material respect, under the terms of any material Contract or material Permit to
which such Person is a party or by which its properties or businesses are bound.

 

3.4 Financial Statements; Undisclosed Liability; No Material Adverse Change;
Absence of Changes.

 

(a) The Historical Financial Statements, which are set forth on Schedule 3.4(a),
have been prepared in accordance with GAAP, consistently applied by the Company,
and in accordance with the books and records of the Company (except as may be
indicated in the notes thereto). The Historical Financial Statements fairly
present in all material respects the financial position of the Company as of
such dates and the results of operations of the Company for such periods in
accordance with GAAP.

 

(b) Except as set forth on Schedule 3.4(b), there exist no liabilities, whether
known, unknown, due or to become due, absolute or contingent, of the Company,
other than (i) liabilities that are reflected, reserved for or disclosed in the
Historical Financial Statements for the year ended December 31, 2004 (to the
extent not heretofore extinguished), (ii) liabilities incurred in the ordinary
course of business consistent with past practice since December 31, 2004, (iii)
liabilities incurred pursuant to the transactions contemplated by this Agreement
or the Related Agreements, (iv) liabilities of a type not required to be
reflected in a balance sheet of the Company (or notes thereto) prepared in
accordance with GAAP and (v) Taxes which are the responsibility of Seller
pursuant to Section 10.2.

 

(c) Since December 31, 2004, there has been no Material Adverse Change.

 

(d) Since December 31, 2004 until the date of this Agreement, other than as
expressly contemplated by this Agreement, the Company has conducted its business
in the usual and ordinary course, consistent with past practice.

 

(e) Except as set forth on Schedule 3.4(e) or in the Historical Financial
Statements for the year ended December 31, 2004, the Company has no
Indebtedness.

 

16



--------------------------------------------------------------------------------

(f) As of the date of December 31, 2004, the Company’s Net Capital was no less
than the minimum net capital requirement imposed by the SEC under Rule 15c3-1 or
any Self-Regulatory Organization of which the Company is a member.

 

3.5 Title to Assets; Maintenance, Operation and Sufficiency of Assets.

 

(a) The Company has good and valid title to, or a valid leasehold interest in,
all material assets used or operated by it, located on its premises or shown on
the balance sheet of the Historical Financial Statements for the year ended
December 31, 2004 or acquired since December 31, 2004, free and clear of all
Liens, subject to Permitted Encumbrances and except as specified in Schedule
3.5(a).

 

(b) The Company is not the fee owner or leasehold owner of any real property.
Attached hereto as Schedule 3.5(b) is a schedule of properties owned in fee or
leased by Seller or its Affiliates and occupied by the Company (the “Occupied
Space”) as of the date of this Agreement pursuant to verbal agreements (the
“Occupancy Arrangements”), including the address of each such property, the
parties to the agreements, and, with respect to the St. Louis Facility, the
amount of rent or other fees paid by Company to Seller or its Affiliate, as
applicable, pursuant to the applicable Occupancy Arrangement. The Company does
not occupy or use any space other than the Occupied Space. To the best of
Seller’s knowledge there exists no material default by the Company of its
obligations under the Occupancy Arrangements.

 

(c) Since December 31, 2004 until the date of this Agreement, there has not
occurred:

 

(i) any material revaluation by the Company of any of its material assets; or

 

(ii) any sale or transfer of any material assets of the Company, other than
sales of products or services to customers in the ordinary course of business.

 

(d) The assets owned, used or operated by the Company are and, upon the
consummation of the transactions contemplated by this Agreement and the Related
Agreements, will be (together with the services and other support to be provided
by Seller following the Closing pursuant to the Related Agreements), sufficient
for the continued conduct of the Company’s business after the Closing in
substantially the same manner as such business was conducted prior to the
Closing.

 

3.6 Insurance. Schedule 3.6 sets forth as of the date of this Agreement: (i)
each insurance policy under which the Company is a beneficiary, (ii) the name of
the insurer with which such policy is or was carried; (iii) the annual premium
payable thereunder; (iv) the amount of coverage (including the amount of any
deductible) thereunder; and (v) the period of coverage thereunder. All premiums
due and payable under each such policy have been duly paid to date and each such
insurance policy is in full force and effect up to the full amount of coverage
indicated on Schedule 3.6 and, to the best of Seller’s knowledge, is not
voidable on account of any act, omission or nondisclosure on the part of the
Company as of the date of this Agreement. The Company is not in material default
with respect to any provision of any of such insurance policies. Except as set
forth in Schedule 3.6, as of the date of this Agreement, the

 

17



--------------------------------------------------------------------------------

Company has not been refused any insurance coverage by any insurance carrier to
which they have applied for insurance during the past three years.

 

3.7 Contracts.

 

(a) Seller has provided to Buyer copies of the Company’s true and complete form
customer contracts for, or representative examples of addenda to third-party
contracts entered into with the Company’s top three service providers in
connection with, each of its business lines. The Company is not bound by any
material Contract requiring it to sell or provide brokerage, research or other
products or services (each, a “Customer Contract”) that is not substantially
similar, or that is substantially more favorable to the counterparty, than the
form customer contract or representative addenda for the relevant business line
previously provided to the Buyer, other than as set forth on Schedule 3.7(a).

 

(b) As of the date of this Agreement, except as set forth on Schedule 3.7(b),
the Company is not bound by any Material Contract. A “Material Contract” means
(i) any Contract which contains restrictions with respect to payment of
dividends or any other distribution in respect of its capital stock, partnership
interests or membership interests, (ii) any Contract requiring the Company to
make future capital expenditures in excess of $50,000 (either individually or in
the aggregate), (iii) any Contract relating to Indebtedness of the Company, (iv)
any loan or advance by the Company to, or investment by the Company in, any
Person, in each case, which involves an amount in excess of $50,000, or any
agreement, contract or commitment relating to the making of any such loan,
advance or investment, (v) any management, service, consulting or any other
similar type of Contract requiring payment of fees in excess of $50,000 per
year, (vi) any Contract limiting the ability of the Company to engage in any
line of business or to compete with any Person, (vii) any material warranty,
guaranty or similar undertaking with respect to contractual performance extended
by the Company other than in the ordinary course of business, (viii) any
material Contract that cannot be terminated by the Company without liability
upon less than sixty (60) days’ notice, (ix) any collective bargaining agreement
with any labor union or other representative of employees, (x) any Contract that
governs any joint venture, partnership or other cooperative arrangement or any
other relationship involving a sharing of profits, (xi) any Contract that would
result in the merger with or into or consolidation into another Person, (xii)
any Contract that provides for the provision of material services to the Company
by Third Party Personnel, (xiii) any Contract with any Authority, or (xiv) any
material amendment, modification or supplement in respect of any of the
foregoing. Except as otherwise set forth on Schedule 3.7(b), each Material
Contract and each Customer Contract to which the Company is a party (including
any Material Contract or Customer Contract entered into after the date hereof
pursuant to Section 5.1) is in full force and effect, and there exists no
material default by the Company or, to the best of Seller’s knowledge, any
event, occurrence, condition or act which, with the giving of notice, the lapse
of time or the happening of any further event or condition or any combination
thereof, would become a material default by the Company thereunder.

 

(c) Prior to the date hereof, Seller has made available, or caused to be made
available, to Buyer correct and complete copies of all Material Contracts listed
on Schedule 3.7(b).

 

18



--------------------------------------------------------------------------------

3.8 Proceedings.

 

(a) Except as set forth in Schedule 3.8(a), there is no suit, action or legal,
administrative or arbitration proceeding (including any citations, complaints,
consent orders, compliance schedules or other similar enforcement orders) or any
governmental investigation (each, a “Proceeding” and collectively,
“Proceedings”), pending or, to the best of Seller’s knowledge, threatened,
before any Authority or arbitrator against Seller or the Company (i) seeking to
restrain or prohibit the execution of this Agreement or the Related Agreements
or the consummation of the transactions contemplated hereby or thereby (other
than any such Proceedings which are also pending or threatened against Buyer or
any of its Affiliates (other than Seller or the Company), including any of their
respective directors, officers or employees), or (ii) except as would not result
in a Material Adverse Effect, seeking to modify, suspend, revoke, withdraw,
terminate or otherwise limit any material Permit or Easement used or held by the
Company.

 

(b) As of the date of this Agreement, except as set forth on Schedule 3.8(b),
the Company is not (i) subject to any Judgment or (ii) a party to or, to the
best of Seller’s knowledge, threatened to be made a party to any Proceedings
where an adverse outcome would result in liability to the Company in excess of
$50,000.

 

3.9 Compliance with Legal Requirements. Except as specified in Schedule 3.9, the
Company is in compliance with all applicable material Legal Requirements. In
addition, except as set forth on Schedule 3.9, to the best of Seller’s
knowledge:

 

(a) as of the date of this Agreement, the Company has not in the past two years
received any written notification or oral communication from any Authority (i)
asserting that the Company is not in compliance in all material respects with
any material Legal Requirement, or has otherwise engaged in any unlawful
business practice, (ii) threatening to revoke or suspend (on a temporary or
permanent basis) any material Permit of the Company issued by, or any franchise,
seat or membership in, any Authority, or (iii) entering an order against the
Company or requiring the Company to enter into a temporary or permanent cease
and desist order, agreement or memorandum of understanding (or requiring the
managers thereof to adopt any resolution or policy) that would restrict or
otherwise adversely affect the ability of the Company to conduct its business as
currently conducted;

 

(b) as of the date of this Agreement, there is no pending or threatened material
investigation, review or disciplinary Proceeding by any Authority against the
Company or any manager, officer, director or employee thereof;

 

(c) neither the Company, nor any Affiliate thereof, is subject to a “statutory
disqualification” as defined in Section 3(a)(39) of the Exchange Act or a
disqualification that would be a basis for censure, limitations on the
activities, functions or operations of, or suspension or revocation of the
registration of material Permits held by the Company, and there is no reasonable
basis for a Proceeding or investigation, whether formal or informal, preliminary
or otherwise, that is reasonably likely to result in, any such statutory
disqualification, censure, limitation, suspension or revocation; and

 

(d) none of the Company nor its executive officers is required to be registered
as a broker, dealer, investment adviser, investment company, securities
exchange, alternative trading

 

19



--------------------------------------------------------------------------------

system, commodity trading advisor, commodity pool operator, futures commission
merchant, clearing agency or transfer agent under any Legal Requirement under
which it is not already so registered.

 

3.10 Permits. The Company currently holds all material Permits that are
necessary for the conduct of its business as presently conducted. All such
Permits are in full force and effect and the Company has, to the extent
required, made all filings necessary to request the timely renewal or issuance
of all Permits necessary and material to its business prior to the Closing for
it to own, operate, use and maintain its assets and to conduct its business as
it is currently being conducted.

 

3.11 Intellectual Property.

 

(a) Schedule 3.11(a) sets forth a complete and correct list of the following
categories of the Company Owned Intellectual Property: (A) registered (including
applications for registration) and material unregistered trademarks; (B) issued
Patents and patent applications; (C) registered (including applications for
registration) Copyrights; (D) material software other than commercially
available “shrink wrap” software and other “off-the-shelf” software; and (E)
domain names, in each case listing, as applicable, the registration or
application number, and in the case of a registration or application, the
registered owner or applicant of record, and the jurisdiction of application or
registration. Schedule 3.11(a) also sets forth (i) all material agreements under
which the Company uses Company Licensed Intellectual Property (other than
commercial “shrink wrap” software and other “off-the-shelf” software) and (ii)
all material agreements under which the Company has licensed to others the right
to use Company Intellectual Property (other than commercially available
“off-the-shelf” software), in each case, specifying the parties to the
agreement.

 

(b) The Company Intellectual Property constitutes all of the Intellectual
Property that is currently used in the business of the Company as such business
is currently operated and conducted by the Company, and the Company owns, free
and clear of Liens (other than any Permitted Encumbrances, but including any
adverse ownership claims of consultants, contractors and employees), or
otherwise possesses full, legally enforceable rights to use the Company
Intellectual Property.

 

(c) The Company is currently in compliance with all Legal Requirements
(including the payment of all necessary filing, examination and maintenance fees
and submissions of required filings) in respect of all Company Owned
Intellectual Property that is registered or for which an application to register
has been filed with any Authority.

 

(d) Prior to the Closing, pursuant to the Intellectual Property Transfer
Agreement, Seller and any applicable Affiliates will have assigned to the
Company all their rights that relate to the creation or development of any
Company Owned Intellectual Property.

 

(e) The Company has taken all reasonable steps (i) to protect and maintain the
Company Owned Intellectual Property (including to preserve the confidentiality
of all of the Trade Secrets that comprise any part thereof), and (ii) to
preserve the confidentiality of any information owned by another party and
provided to the Company on a confidential basis and to use such information only
as permitted by the owner thereof. To the best of Seller’s knowledge, the
Company’s rights with respect to the Company Owned Intellectual Property,
including its

 

20



--------------------------------------------------------------------------------

rights to use any of the Company Intellectual Property, are valid and
enforceable. To the best of Seller’s knowledge, there is not currently any
pending or any threatened written assertion or claim, and there has been no such
written assertion or claim, involving the Company challenging the validity or
enforceability of, or contesting the Company’s rights with respect to, any of
the Company Owned Intellectual Property or any agreement relating thereto. To
the best of Seller’s knowledge, there is no pending or threatened written
assertion or claim and there has been no such written assertion or claim
contesting any of the Company’s rights with respect to any Company Licensed
Intellectual Property.

 

(f) To the best of Seller’s knowledge, none of the use of any Company
Intellectual Property by the Company, the conduct and operations of the business
of the Company as currently conducted, or the current provision of products or
services therein by the Company, infringes upon, misappropriates or violates in
any way the rights of any Person (including rights in Intellectual Property). To
the best of Seller’s knowledge, there is no pending or threatened, written
assertion or claim, and there has been no such written assertion or claim
against the Company that the Company’s use or exploitation of any Company Owned
Intellectual Property, or the conduct or operation of the business of the
Company as currently conducted or the provision of products or services therein,
infringes upon, misappropriates or violates in any way the rights of any Person
(including rights in Intellectual Property).

 

(g) The Company is not currently in default in any material respect with regard
to any agreement relating to Company Intellectual Property, and, to the best of
Seller’s knowledge, there exists no condition or event (including the execution,
delivery and performance of this Agreement) which, with the giving of notice or
the lapse of time or both, would constitute a default by the Company under any
agreement relating to the Company Intellectual Property listed on Schedule
3.11(a), or would give any Person any rights of termination or cancellation
under any such agreement. Prior to the date hereof, Seller has made available,
or caused to be made available to Buyer correct and complete copies of those
Contracts required to be listed in Schedule 3.11(a).

 

(h) To the best of Seller’s knowledge, there are no material unauthorized uses,
disclosures, infringements, or misappropriations by any third party of any
Company Owned Intellectual Property or any material breaches by any third party
of any licenses or agreements involving such Company Owned Intellectual
Property. The Company is currently not a party to any suit, action or Proceeding
that involves a claim or assertion by the Company against a third party for
infringement or misappropriation of, or breach of an agreement involving, any
Company Intellectual Property.

 

(i) The Company’s practices regarding the collection and use of customer
personal information are and have been in accordance in all material respects
with such privacy policies and with all applicable Legal Requirements.

 

(j) To the best of Seller’s knowledge, the Company has not experienced any
material defects in the Software and hardware used in its business as it is
currently conducted that have not been fully resolved, including any material
error or omission in the processing of any data. The Company has in place
reasonable disaster recovery plans and procedures, and backup equipment and
facilities, which, to the best of Seller’s knowledge will allow the Company to
protect its customer accounts and, where circumstances permit, continue its
businesses without material disruption during persistent equipment or
telecommunications

 

21



--------------------------------------------------------------------------------

failure. To the best of Seller’s knowledge, no Software comprised within the
Company Owned Intellectual Property (i) contains any computer code or any other
procedures, routines or mechanisms which permit a third party to access such
Software without authorization; or (ii) is subject to the terms of any “open
source,” “copyleft,” or other similar licenses that would require the source
code of the Software to be publicly distributed.

 

(k) Buyer acknowledges, on behalf of itself and its current and future
Affiliates (including the Company, as of the Closing) that the foregoing
representations and warranties are the only representations and warranties,
either express or implied, made by Seller or any of its Affiliates with respect
to the Company Intellectual Property, and that there are no representations and
warranties, either express or implied, with respect to the Company Intellectual
Property contained in the Intellectual Property Transfer Agreement.

 

3.12 Employee Relations.

 

(a) (i) The employees employed by the Company are not represented by any labor
union or other labor representative, (ii) there are no collective bargaining
agreements or other similar arrangements in effect with respect to such
employees and (iii) to the best of Seller’s knowledge, there are no Persons
attempting to represent or organize or purporting to represent for bargaining
purposes any employees employed by the Company.

 

(b) (i) Since January 1, 2002 there has not occurred or, to the best of Seller’s
knowledge, been threatened any strikes, slow downs, picketing, work stoppages,
concerted refusals to work or other similar labor activities with respect to
employees employed by the Company and (ii) no material grievance or arbitration
or other labor-related Proceeding involving, or in respect of, the Company is
pending or, to the best of Seller’s knowledge, threatened.

 

(c) The Company is in compliance with all material Legal Requirements relating
to the employment, termination of employment and terms and conditions of
employment of all former, current, and prospective employees, independent
contractors and “leased employees” (within the meaning of Section 414(n) of the
Code) of the Company.

 

(d) No individual has been treated by the Company, as a “leased employee”
(within the meaning of Section 414(n) of the Code).

 

(e) Schedule 3.12(e) sets forth, for each In-Scope Employee, the location,
position, annual salary or hourly wage rate, most recent annual bonus and target
bonus and, if applicable, the type of leave of absence.

 

3.13 Employee Benefits.

 

(a) Schedule 3.13(a) sets forth a complete and correct list of each Seller Plan
and specifically identifies each Seller Plan to which the Company contributes or
that is sponsored or maintained by the Company, in each case, exclusively for
the benefit of its active employees (each such Seller Plan, a “Company Plan”).
Seller has made available or delivered to Buyer true and complete copies of the
following documents to the extent applicable: (x) with respect to each Company
Plan, (i) the documents embodying such Company Plan, including any amendments
thereto, and (ii) the most current summary plan description related thereto,

 

22



--------------------------------------------------------------------------------

including any amendments thereto, and (y) with respect to each other Seller
Plan, either the documents embodying such Seller Plan or the summary plan
descriptions for such Seller Plan.

 

(b) Each Seller Plan intended to be qualified under Section 401(a) of the Code
has received a favorable determination letter from the IRS that the Seller Plan
is qualified or the remedial amendment period applicable to such Seller Plan has
not expired and will not, prior to the Closing, expire and nothing has occurred
since the date of such letter that could reasonably be expected to cause any
such Seller Plan or trust to cease to be so qualified. Seller has delivered to
Buyer the most recent favorable determination letter from the IRS with respect
to the Reuters 401(k) Plan.

 

(c) Each Seller Plan has been maintained and administered, in all material
respects, in accordance with its terms and all applicable Legal Requirements and
(ii) no event has occurred in connection with which the Company or any Seller
Plan, directly or indirectly, could be subject to any Liability under any of the
joint and several liability provisions of Title I or IV of ERISA or the Code
applicable to any Plan, in each case of (i) and (ii), other than as would not be
likely to result in any material liability to the Company or, following the
Closing, Buyer or any of its Affiliates.

 

(d) No Seller Plan is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) as to which the Company may incur any liability under
Title IV of ERISA or Section 412 of the Code. No Seller Plan is a “multiemployer
plan” (within the meaning of Section 3(37) of ERISA) or a “multiple employer
plan” (within the meaning of Section 413(c) of the Code).

 

(e) Except as disclosed in Schedule 3.13(e), the consummation of the
transactions contemplated hereby, either alone or in combination with another
event, will not (i) entitle any employee of the Company or any group of such
employees to any payment or benefits, (ii) increase the amount of compensation
or benefits due to any such employee or (iii) accelerate the time of vesting,
payment or funding of any compensation or benefit.

 

(f) With respect to each Seller Plan, (i) all material contributions, expenses
and payments due from the Company to the date hereof have been made and (ii) as
of the date of this Agreement, there are no pending or, to the best of Seller’s
knowledge, threatened material Proceedings or audits by any Authority (other
than routine claims for benefits) with respect to any such Plan or against or
involving the assets of any such Plan.

 

3.14 Taxes. Except as set forth on Schedule 3.14:

 

(a) Seller has caused to be timely filed, or will cause to be timely filed, with
the appropriate taxing authorities all material Tax Returns that are required to
be filed by, or with respect to, the Company and its business on or prior to the
Closing Date. Such Tax Returns have accurately reflected in all material
respects and, in the case of Tax Returns to be filed, will accurately reflect in
all material respects all liability for Taxes with respect to the Company and
its business for the periods and Taxes covered thereby.

 

(b) All material Taxes relating to the Company and its business for all taxable
years or other taxable periods (including portions thereof) prior to the Closing
have been or will be timely paid by the Company, or, in the case of those Taxes
set forth on Schedule 3.14, are

 

23



--------------------------------------------------------------------------------

being contested in good faith by the Company and have been reserved against in
the Historical Financial Statements for the year ended December 31, 2004.

 

(c) The amount of the Company’s liability for unpaid Taxes for all periods
ending on or before December 31, 2004 does not, in the aggregate, materially
exceed the amount of the current liability accruals for Taxes (excluding
reserves for deferred Taxes) as shown in the Historical Financial Statements for
the year ended December 31, 2004.

 

(d) There are no Liens (other than Permitted Encumbrances) with respect to any
Taxes upon the Company or any of its assets.

 

(e) There are no pending or, to the best of Seller’s knowledge, threatened,
audits or investigations relating to any Taxes for which the Company may become
directly or indirectly liable.

 

(f) No deficiencies for any Taxes have been proposed, asserted or assessed
against the Company.

 

(g) There are no agreements in effect to extend the period of limitations for
the assessment or collection of any Taxes for which the Company may become
liable and no requests for any such agreements are pending.

 

(h) No claim has ever been made by any Authority in a jurisdiction where the
Company does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction.

 

(i) The Company has withheld from its employees and timely paid to the
appropriate Authority, in compliance with all Tax withholding provisions of all
applicable Legal Requirements, amounts for all periods through the date hereof
that are correct in all material respects.

 

(j) Seller has furnished or made available to Buyer complete and accurate copies
of all Tax Returns filed by the Company on or prior to the date hereof for all
tax periods beginning on or after September 28, 2001.

 

(k) Except as set forth on Schedule 3.14(k), there are no agreements relating to
the allocating or sharing of Taxes to which the Company is a party. Any
agreements relating to the allocating or sharing of Taxes set forth on Schedule
3.14(k) between Seller and the Company will be terminated prior to the Closing.
The Company is not liable for Taxes of any other Person, nor is it currently
under any contractual obligation to indemnify any Person with respect to any
amounts of Taxes (except for customary agreements to indemnify lenders or
security holders in respect of Taxes), nor is it a party to any agreement
providing for payments by the Company with respect to any amount of Taxes.

 

(l) The Company has not been a member of an affiliated group of corporations
within the meaning of Section 1504 of the Code or within the meaning of any
similar provision of law to which the Company may be subject, other than the
affiliated group of which Seller is the common parent.

 

(m) The Company has not constituted either a “distributing corporation” or a
“controlled corporation” within the meaning of Section 355(a)(1)(A) of the Code.
The Company

 

24



--------------------------------------------------------------------------------

is not nor has been a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code and the Buyer is not required to
withhold tax on the purchase of the Company by reason of Section 1445 of the
Code.

 

(n) The Company has not agreed nor is it required to make any adjustments
pursuant to Section 481(a) of the Code or any similar provision of state, local
or foreign law by reason of a change in accounting method initiated by it or any
other relevant party and, to the best of Seller’s knowledge, the IRS has not
proposed any such adjustment or change in accounting method, nor does the
Company have any application pending with any Authority requesting permission
for any changes in accounting methods that relate to the business or assets of
the Company.

 

(o) No closing agreement pursuant to Section 7121 of the Code (or any
predecessor provision) or any similar provision of any state, local or foreign
law has been entered into by or with respect to the Company.

 

(p) The transactions contemplated by this Agreement will not result in the
payment or series of payments by the Company to any person of an “excess
parachute payment” within the meaning of Section 280G of the Code.

 

(q) The Company has not participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b)(1).

 

(r) The aggregate adjusted basis for federal income tax purposes of the Company
Stock as of the date of this Agreement is no less than the Purchase Price, as
adjusted pursuant to Section 2.3.

 

3.15 Capitalization; Investments.

 

(a) The authorized capital stock of the Company consists of 1,000 shares of
Company Common Stock, of which 1,000 shares of Company Common Stock are issued
and outstanding. All of the issued and outstanding capital stock of the Company
is duly authorized, validly issued, fully paid and nonassessable. Seller has
good and valid title to all of the issued and outstanding capital stock of the
Company free and clear of all Liens and upon delivery of the Company capital
stock to the Buyer pursuant to this Agreement, Buyer will acquire good and valid
title to the Company capital stock free and clear of all Liens, other than
restrictions imposed by applicable securities laws.

 

(b) Except as set forth on Schedule 3.15(b)(i) there are no outstanding
obligations, options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any kind relating to the capital
stock of the Company, or obligating the Company to issue or sell any shares of
its capital stock. Except as set forth in Schedule 3.15(b)(ii), there are no
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares of capital stock or partnership or other equity
interests or to provide funds to, or make any investment (in the form of a loan,
capital contribution or otherwise) in, any other Person. Other than as set forth
on Schedule 3.15(b)(iii), there are no voting trusts, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of the capital stock of the Company.

 

25



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 3.15(c), the Company does not, directly or
indirectly, (i) own, of record or beneficially, any outstanding voting
securities or other equity interests in any Person or (ii) Control any other
Person.

 

3.16 Environmental Matters. Except as set forth in Schedule 3.16 and except as
would not be reasonably expected to result in material Liability under any
applicable Environmental Laws:

 

(a) The Company (i) is and during the term of all applicable statutes of
limitation has been in compliance with applicable Environmental Laws and (ii)
has received and during the term of all applicable statutes of limitation is and
has been in compliance with all Permits required under Environmental Laws for
the conduct of its business. Such Permits were validly issued and are in full
force and effect, and all required applications, notices or other documents have
been timely filed to effect timely renewal, issuance or reissuance of such
Permits. There is no present reason to believe, to the best of Seller’s
knowledge, that any such Permits required for continued operation of the
respective businesses will not be renewed when sought.

 

(b) The Company has not been nor is it presently the subject of any pending
Environmental Claim, and to the best of Seller’s knowledge, no Environmental
Claim is pending or threatened against the Company or against any Person whose
liability for the Environmental Claim the Company has retained or assumed either
contractually or by operation of law.

 

(c) Except in circumstances that would not reasonably be expected to result in
an Environmental Claim against the Company, to the best of Seller’s knowledge,
(i) neither the Company, nor any other Person has managed, used, stored, or
disposed of Hazardous Materials on, at or beneath any properties currently or
previously owned, leased, operated or used by the Company, and (ii) no Hazardous
Materials are present at such properties.

 

(d) To the best of Seller’s knowledge, none of the properties presently owned,
leased or operated by the Company contains any underground storage tanks,
aboveground storage tanks, asbestos or asbestos-containing-material,
polychlorinated biphenyls, or radioactive materials.

 

(e) No Lien, except for Permitted Encumbrances, imposed by any Authority
pursuant to any Environmental Law is currently outstanding on any property owned
by the Company.

 

3.17 Finders and Brokers. The Company has not entered into any contract,
arrangement or understanding with any Person, nor is Seller or the Company aware
of any claim or basis for any claim based upon any act or omission of the
Company, which may result in the obligation of Buyer or the Company to pay to
any Person any finder’s fees, brokerage or agent’s commissions or other like
payments in connection with the negotiations leading to this Agreement and the
Related Agreements or the consummation of the transactions contemplated hereby
and thereby.

 

3.18 Regulatory Registrations and Memberships.

 

(a) The Company is registered with the SEC as a broker-dealer under Section
15(b) of the Exchange Act, and is a member in good standing of the NASD.
Schedule 3.18(a)

 

26



--------------------------------------------------------------------------------

sets forth (i) the jurisdictions in which the Company is registered as a
broker-dealer, (ii) the jurisdictions of the United States of America in which
the Company does business but is not registered as a broker-dealer, and (iii)
for each jurisdiction referenced in clause (ii), the exception from registration
of which the Company is availing itself.

 

(b) Schedule 3.18(b) lists all of the Self-Regulatory Organizations of which the
Company is a member.

 

(c) The Company and, to the best of Seller’s knowledge, each of the managers,
officers and employees of the Company who is required to be registered as a
broker-dealer, an investment adviser, a registered representative, a registered
principal or in a similar capacity with any Authority is duly registered as such
and all such registrations are in full force and effect. All Legal Requirements
in respect of such registrations have been complied with and, as currently
filed, all such registrations and all periodic reports required to be filed with
respect thereto are accurate and complete in all material respects. The Company
is in compliance with SEC Rule 15c3-1 and any net capital requirements imposed
by any Self-Regulatory Organization of which it is a member.

 

(d) Schedule 3.18(d) lists all of the offices of supervisory jurisdiction
(within the meaning of NASD Rule 3010(g)(1)) and all branch office locations of
the Company.

 

3.19 Customers and Other Matters.

 

(a) For purposes of this Agreement, “Customer” means any Person to whom the
Company provides services under any Contract. Except as set forth on Schedule
3.19(a), with respect to the Company, as of the date of this Agreement, there
are no material disputes pending or, to the best of Seller’s knowledge,
threatened with any Customer or with any former Customer, and, as of the date of
this Agreement, no Customer or former Customer has made or, to the best of
Seller’s knowledge, threatened to make any complaint that would have to be
reported to the NASD pursuant to NASD Rule 3070.

 

(b) The Company is in compliance with Regulation T of the Board of Governors of
the Federal Reserve System, NASD Rule 2520 and the margin rules or similar rules
of any Self-Regulatory Organization of which it is a member, including rules
governing the extension or arrangement of credit to Customers.

 

(c) The Company is in full compliance with Rules 15c3-1, 15c3-3, 17a-3, 17a-4,
17a-5, and 17a-8 under the Exchange Act and the Company has not given, nor is it
required to give, notice to the SEC or any Self-Regulatory Organization under
any provision of Rule 17a-11 under the Exchange Act except as otherwise noted on
Schedule 3.19(c).

 

3.20 Reports. Except as set forth on Schedule 3.20, to the best of Seller’s
knowledge, the Company has timely filed all reports, registrations, statements
and other filings, together with any amendments required to be made with respect
thereto, that were required to be filed with or pursuant to the rules of any
Authority (all such reports and statements, including the financial statements,
exhibits, annexes and schedules thereto, being collectively referred to herein
as the “Reports”). Each of the Reports, when filed, complied in all material
respects as to form with, and the requirements of, the applicable Authorities.

 

27



--------------------------------------------------------------------------------

3.21 Consents. Except as set forth on Schedule 3.21, the Company is not required
to submit any notice, report or other Filing with any Authority in connection
with the execution, delivery or performance of this Agreement or the Related
Agreements. Except as set forth on Schedule 3.21, no Consent is required to be
obtained by the Company in connection with its execution, delivery or
performance of this Agreement or the Related Agreements.

 

3.22 Investment Purpose. Seller is acquiring the Instinet Common Stock under
this Agreement for its account for investment only and not with a view to its
distribution within the meaning of Section 2(11) of the Securities Act, it being
understood that Seller shall have the right to sell or dispose of any of the
Instinet Common Stock acquired under this Agreement pursuant to an effective
registration statement or exemption therefrom under the Securities Act and in
compliance with any state securities laws. Seller understands that Seller must
bear the economic risk of this investment for an indefinite period of time
because the Instinet Common Stock acquired under this Agreement is not
registered under the Securities Act or any state securities laws. Seller has
been advised that the shares are not being registered under the Securities Act
upon the basis that the transaction contemplated hereby is exempt from such
registration requirements pursuant to regulations promulgated by the SEC, and
that reliance by Buyer on such exemptions are predicated in part on Seller’s
representations set forth herein. Seller is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated by the SEC. Seller, to the extent it has
deemed necessary, has consulted with Seller’s attorneys, financial advisors and
others regarding all financial, securities and tax aspects of the proposed
investment, and said advisors have reviewed this Agreement and the Related
Agreements to which it is a party on Seller’s behalf. Seller and Seller’s
advisors have sufficient knowledge and experience in business and financial
matters to evaluate the risk of an investment in Buyer. Seller and Seller’s
advisors have had an opportunity to ask questions of and to receive answers from
the officers of Buyer and to obtain additional information from Buyer regarding
the business, operations and financial condition of Buyer and its Subsidiaries.

 

3.23 Affiliate Transactions.

 

(a) Set forth on Schedule 3.23(a) is a list, as of the date of this Agreement,
of the (i) intercompany services that Seller and its Affiliates (other than the
Company) currently provide as of the date of this Agreement to the Company and
(ii) intercompany services that the Company currently provide as of the date of
this Agreement to Seller and its Affiliates (other than the Company), in each
case, involving an amount in excess of $10,000 per month.

 

(b) Except as set forth on Schedule 3.23(b), as of the date of this Agreement,
none of Seller or any of its Affiliates (other than the Company) is a party to
any Contract with the Company involving an amount in excess of $10,000 per
month.

 

(c) To the best of Seller’s knowledge, as of the date of this Agreement, none of
the officers or directors of Seller, the Company or the Seller’s Subsidiaries
(i) has outstanding any Indebtedness or other similar obligations owed to them
by the Company or (ii) otherwise is a party to any Contract with the Company,
except for contracts relating to compensation for services as an officer,
director or employee thereof.

 

3.24 Exclusive Soft Dollar Customers. Schedule 3.24 sets forth (a) a complete
and correct list of the Exclusive Soft Dollar Customers as of the date of this
Agreement and (b) the average monthly amount invoiced by Reuters America LLC or
its Affiliates to the Company

 

28



--------------------------------------------------------------------------------

for ReutersStations on behalf of each such Exclusive Soft Dollar Customer from
January 2004 through January 2005 (or, in the event any Exclusive Soft Dollar
Customer as of the date of this Agreement did not soft ReutersStations through
the Company until after January 2005, the average monthly amount invoiced by
Reuters America LLC or its Affiliates to the Company for ReutersStations on
behalf of each such Exclusive Soft Dollar Customer in February 2005 to the
extent available) (such average monthly amount as to each Exclusive Soft Dollar
Customer, the “Exclusive Soft Dollar Amount”).

 

3.25 Parent’s Due Organization, Authorization and Validity of Agreements.

 

(a) Parent is a corporation duly organized and validly existing under the laws
of England and Wales. Parent has all requisite power and authority to enter into
this Agreement and to perform its obligations hereunder.

 

(b) The execution, delivery and performance by Parent of this Agreement and the
consummation by Parent of the transactions contemplated hereby have been duly
authorized and approved by all necessary corporate action. This Agreement has
been duly executed and delivered by Parent and, assuming that this Agreement is
a legal, valid and binding obligation of each of the other parties hereto, is a
legal, valid and binding obligation of Parent, enforceable against Parent in
accordance with its terms.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

4.1 Due Organization, Good Standing and Power. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
has the requisite power and authority to own, lease and operate its assets and
to conduct the business being conducted by it. Buyer has delivered true, correct
and complete copies of its certificate of incorporation and by-laws to Seller.

 

4.2 Authorization and Validity of Agreements.

 

(a) Buyer has all requisite power and authority to execute and deliver this
Agreement and each of the Related Agreements to which it is a party and to
perform its obligations hereunder and thereunder.

 

(b) The execution, delivery and performance by Buyer of this Agreement and any
Related Agreement to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized and
approved by all necessary action. This Agreement has been executed and delivered
by Buyer and, assuming that this Agreement is a legal, valid and binding
obligation of each of the other parties hereto, is a legal, valid and binding
obligation of Buyer, enforceable against it in accordance with its terms. Each
of the Related Agreements to which Buyer will be a party will, upon its
execution and delivery, be the legal, valid and binding obligation of Buyer,
enforceable against it in accordance with its terms, assuming that each of the
Related Agreements to which Buyer will be a party will, upon its execution and
delivery, be a legal, valid and binding obligation of each of the parties
thereto.

 

29



--------------------------------------------------------------------------------

4.3 Absence of Conflicts. The execution, delivery and performance by Buyer of
this Agreement and the Related Agreements to which it will be a party, and the
consummation by it of the transactions contemplated hereby and thereby, does not
and will not (i) violate any Legal Requirement applicable to Buyer, (ii)
conflict with, or result in the breach of any provision of, Buyer’s certificate
of incorporation and by-laws, (iii) result in the creation of any Lien upon any
of Buyer’s material assets or (iv) except as set forth on Schedule 4.3, violate,
conflict with or result in the breach or termination of, or otherwise give any
other Person the right to terminate, or constitute a default, event of default
or an event which, with notice, lapse of time or both, would constitute a
default or event of default, in each case, in a material respect, under the
terms of any material Contract or material Permit to which Buyer or any of its
Subsidiaries is a party or by which its properties or businesses are bound.

 

4.4 Finders and Brokers. Buyer has not entered into any contract, arrangement or
understanding with any Person or firm, nor is Buyer aware of any claim or basis
for any claim based on any act or omission of Buyer, which may result in the
obligation of Seller to pay any finder’s fees, brokerage or agents’ commission
or other like payments in connection with the negotiation leading to this
Agreement and the Related Agreements or the consummation of the transactions
contemplated hereby and thereby.

 

4.5 Valid Authorization and Issuance. All shares of Instinet Common Stock to be
issued by Buyer to Seller on the Closing Date pursuant to this Agreement, when
issued, shall be duly authorized and validly issued, and shall be fully paid and
nonassessable, free and clear of all Liens, other than restrictions imposed by
applicable securities laws.

 

4.6 Proceedings. There is no Proceeding pending or, to the best of Buyer’s
knowledge, threatened against Buyer or any of its Subsidiaries, before any
Authority or arbitrator seeking to restrain or prohibit the execution of this
Agreement or the Related Agreements or the consummation of the transactions
contemplated hereby or thereby (other than any such Proceedings which are also
pending or threatened against Seller or any of its Affiliates (other than Buyer
or the Company), including any of their respective directors, officers or
employees).

 

4.7 Consents. Neither Buyer nor any of its Subsidiaries is required to submit
any notice, report or other Filing with any Authority in connection with the
execution, delivery or performance of this Agreement or the Related Agreements.
No Consent is required to be obtained by Buyer or any of its Subsidiaries in
connection with its execution, delivery or performance of this Agreement or the
Related Agreements.

 

4.8 Buyer SEC Reports; Financial Statements. Since January 1, 2003, Buyer has
filed all forms, reports and other documents required to be filed by it with the
SEC (the “Buyer SEC Documents”). The Buyer SEC Documents, as of the date filed,
complied or will comply, in all material respects as to form with all applicable
requirements of the Exchange Act and the rules under the Exchange Act. None of
such Buyer SEC Documents contained, when filed, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of Buyer included in the Buyer
SEC Documents were prepared in accordance with GAAP and consistently applied
throughout the periods involved (except as may be indicated in the notes
thereto.) The financial statements of Buyer included in the Buyer SEC documents
fairly present in conformity in all material respects with GAAP applied on a
consistent basis (except as may be indicated in the notes thereto) and
Regulation

 

30



--------------------------------------------------------------------------------

S-X of the SEC the consolidated financial position of Buyer and its consolidated
subsidiaries as of the dates thereof and their consolidated results of
operations and changes in financial position for the periods then ended
(subject, in the case of unaudited statements, to normal, recurring year end
adjustments and the absence of notes thereto).

 

4.9 Listing. The Instinet Common Stock constituting the Purchase Price will, as
of the Closing, be approved for listing on the NASDAQ Stock Market’s National
Market, subject to notice of issuance.

 

4.10 Investment Purpose. Buyer is acquiring the Company Stock under this
Agreement for its account for investment only and not with a view to its
distribution within the meaning of Section 2(11) of the Securities Act, it being
understood that Buyer shall have the right to sell or dispose of any of the
Company Stock acquired under this Agreement pursuant to an effective
registration statement or exemption therefrom under the Securities Act and in
compliance with any state securities laws. Buyer understands that Buyer must
bear the economic risk of this investment for an indefinite period of time
because the Company Stock acquired under this Agreement is not registered under
the Securities Act or any state securities laws. Buyer has been advised that the
shares are not being registered under the Securities Act upon the basis that the
transaction contemplated hereby is exempt from such registration requirements
pursuant to regulations promulgated by the SEC, and that reliance by Seller on
such exemptions are predicated in part on Buyer’s representations set forth
herein. Buyer acknowledges and agrees that the certificates representing the
Company Stock may bear legends to the effect that the Company Stock is not
registered under the Securities Act or any state securities laws and that no
sales or transfers of the Company Stock may be effected unless pursuant to an
effective registration statement or exemption therefrom under the Securities Act
and in compliance with any state securities laws.

 

ARTICLE V

 

COVENANTS

 

5.1 Conduct of the Business Pending the Closing.

 

(a) Seller covenants and agrees that, during the period commencing on the date
hereof and ending at the Closing, except with the prior written consent of Buyer
(which shall not be unreasonably withheld or delayed), or as explicitly
contemplated by this Agreement or required by law, and except as set forth in
Schedule 5.1, it shall not, and shall not permit the Company to, take any of the
following actions:

 

(i) amend its Constituent Documents;

 

(ii) take any action that constitutes a Voluntary Bankruptcy or dissolve or
liquidate;

 

(iii) make any material change in any of its lines of business;

 

(iv) sell, transfer, license, lease or otherwise dispose of or encumber any of
its assets with a fair market value, individually or in the aggregate, in excess
of $50,000;

 

31



--------------------------------------------------------------------------------

(v) enter into, amend or modify in any material respect or terminate any
Material Contract, material Customer Contract or material real property lease or
waive or assign any material right thereunder, in each case, other than in the
ordinary course of business;

 

(vi) create any Subsidiary or enter into any joint venture or partnership with
any other Person;

 

(vii) merge with or into, or consolidate with or convert into, another Person;

 

(viii) terminate, or amend or modify in any material respect, any material
Permit or government approval, other than (A) as required by any applicable
Authority or (B) in connection with the transactions contemplated by this
Agreement or any Related Agreement;

 

(ix) make any capital expenditures or commitments that will create or result in
aggregate commitments on the part of the Company in excess of $50,000;

 

(x) commence or settle any litigation, arbitration or administrative proceeding
if such litigation, arbitration, proceeding or settlement involves (i) a cost to
the Company in excess of $50,000 or (z) any material and adverse effect on the
conduct of the Company’s business;

 

(xi) enter into, amend, modify in a material way or terminate any collective
bargaining agreement;

 

(xii) enter into any transaction or series of transactions with, including any
loan, advance or capital contribution to or investments in, Seller or any of its
Affiliates (other than the Company);

 

(xiii) make or agree to make any payment of cash or distribution of assets to
any of Seller or its Affiliates (other than the Company), by way of dividend or
otherwise;

 

(xiv) issue or sell any shares of capital stock, partnership interests,
membership interests or other equity in the Company, or issue or sell any
securities convertible into, or options with respect to, or warrants to purchase
or rights to subscribe for any such shares of capital stock, membership
interests, partnership interests or other equity;

 

(xv) directly or indirectly redeem, purchase or otherwise acquire any shares of
capital stock, partnership interests, membership interests or other equity in
the Company;

 

(xvi) unless (x) in the ordinary course of business in accordance with its
existing policies, (y) as may be required by Legal Requirements or (z) as
required by a Seller Plan, (A) grant any increases in wages or salaries payable
to or benefits of any of the employees, consultants, independent contractors or
directors of the Company (provided that, for purposes of this subsection (A),
the carve-out in (x), above, shall not

 

32



--------------------------------------------------------------------------------

apply to In-Scope Employees identified as members of the “executive team” on
Schedule 3.12(e)), (B) enter into or commit to enter into any Plan or amend any
Seller Plan, in each case with or for any current employee, consultant or
director of the Company, (C) pay or agree to pay any compensation or benefit to
any current officer, employee, consultant, independent contractor or director of
the Company or accelerate the vesting, funding of payments of any compensation
payment or benefit to any such person or group of persons, or (D) hire any new
employees, consultants or independent contractors of the Company;

 

(xvii) change its policies, procedures, principles or methods of Tax or
financial accounting, other than as required by a change in GAAP or other
applicable laws;

 

(xviii) settle or compromise any material Tax liability or agree to any material
adjustment of any Tax attribute or change any material election with respect to
its Taxes, or fail to file any material Tax Return when due or fail to cause
such Tax Returns when filed to be complete and accurate in all material
respects;

 

(xix) fail to pay accounts payable and other obligations when they become due
and payable, except in the ordinary course of business consistent with past
practice;

 

(xx) incur, assume or guarantee any Indebtedness or enter into any swap or other
off-balance sheet transaction for its own account;

 

(xxi) transfer to any Person ownership of or otherwise grant any Person any
exclusive or material license to any Company Owned Intellectual Property or
permit any Company Owned Intellectual Property to lapse, expire or become
abandoned, in each case other than in the ordinary course in a manner consistent
with past practice; or

 

(xxii) agree, whether in writing or otherwise, to do any of the foregoing.

 

(b) Seller covenants and agrees that, during the period commencing on the date
hereof and ending at the Closing, except with the prior written consent of
Buyer, or as explicitly contemplated by this Agreement, it shall use its
reasonable best efforts to cause the Company to do the following: conduct its
operations in the usual and ordinary course of business, consistent with past
practice; keep available the services of its present employees, contract service
providers and other suppliers, Customers and others having business
relationships with it; preserve intact the present business organization of the
Company; and maintain the operating assets and equipment of the Company,
including Intellectual Property owned or held under license by the Company, in
normal operating condition and repair (subject to normal wear and tear) in
accordance with past practice and maintain and renew all registrations of
Intellectual Property currently registered to the Company in the ordinary course
of business.

 

5.2 Further Actions. Each of the Parties covenants and agrees (and Seller shall
cause the Company) to act in good faith and to use its reasonable best efforts:

 

(a) to cause all conditions to the obligations of the Parties to consummate the
Closing specified in Article VI to be satisfied at or prior to the Closing Date,
but only to the

 

33



--------------------------------------------------------------------------------

extent that such conditions relate to such Party’s obligations, covenants,
representations or warranties hereunder and under the Related Agreements to be
entered into by such Party;

 

(b) to obtain and effect prior to the Closing all Permits, Consents and Filings
required for such Party to consummate the transactions contemplated hereby and
by the Related Agreements to be entered into by such Party; and

 

(c) to cooperate to obtain promptly all necessary waivers, consents and
approvals from other parties to Material Contracts and Customer Contracts.

 

5.3 Right of Access; Confidentiality.

 

(a) Seller shall cause the Company to afford and to cause its officers,
directors, employees, auditors, counsel and agents to afford, upon reasonable
notice, the officers, employees, auditors, counsel and agents of Buyer
reasonable access during regular business hours to the Company’s officers,
employees, auditors, counsel, agents, properties, offices and other facilities
and to all of its books and records, and shall furnish the Buyer and its
representatives with all financial, operating and other data and information as
they may reasonably request. Notwithstanding the foregoing, in no event shall
the Company be required to provide any information which it reasonably believes
it may not provide pursuant to this Section 5.3(a) by reason of any applicable
Legal Requirement, which constitutes information protected by attorney/client
privilege, or which it is required to keep confidential by reason of contract,
agreement or understanding with third parties.

 

(b) From and after the date hereof until the Closing, Buyer shall, and shall
cause its Subsidiaries and its and their employees, counsel, financial advisors
and other representatives to, treat as confidential and safeguard, and not to
use or disclose except as expressly agreed in writing by Seller, any and all
Confidential Information, owned or held by the Company, in each case by using
the standard of care used by Buyer to prevent the unauthorized use,
dissemination or disclosure of its own confidential information, which in any
event shall not be less than a reasonable standard of care.

 

(c) From and after the date hereof, Seller shall, and shall cause its respective
Affiliates (including, until the Closing, the Company) and its and their
employees, counsel, financial advisors and other representatives to, treat as
confidential and safeguard, and not to use or disclose except as expressly
agreed in writing by Buyer or its Affiliates, any and all Confidential
Information, owned or held by the Company, in each case by using the standard of
care used by Seller to prevent the unauthorized use, dissemination or disclosure
of its own confidential information, which in any event shall not be less than a
reasonable standard of care. Notwithstanding the foregoing, from and after the
date hereof until the Closing, this provision shall not restrict Seller and its
Affiliates’ use or disclosure of Confidential Information in the ordinary course
of business consistent with past practice.

 

(d) “Confidential Information” means any and all information, knowledge and data
of the Company or used under license by the Company (including Trade Secrets
comprised within the Company Intellectual Property) other than information,
knowledge and data that is publicly available or becomes publicly available
other than through an act or omission of the party owing a duty of
confidentiality, or becomes available on a non-confidential basis from a source
other than the party owing a duty of confidentiality so long as such source is
not known

 

34



--------------------------------------------------------------------------------

by such party to be bound by a confidentiality agreement with or other
obligations of secrecy to the other party. Notwithstanding the foregoing, in the
event that any Party or its Affiliates or employees, counsel, financial advisors
or other representatives (i) is requested or required to disclose Confidential
Information in connection with any judicial or administrative Proceedings or
(ii) following consultation with legal counsel, determines that disclosure of
Confidential Information is necessary to avoid violating applicable Legal
Requirements, then the Party owing a duty of confidentiality with respect to
such Confidential Information shall provide the other Parties with prompt notice
of such requirement in advance of any such disclosure, and shall cooperate with
any such other Party to the extent it may seek to limit such disclosure. In such
case, the Party owing a duty of confidentiality may disclose such Confidential
Information without liability hereunder, but such Party shall disclose only such
information as is required to be disclosed and shall use its reasonable best
efforts to obtain a confidentiality order or undertaking with respect to such
disclosure.

 

5.4 Retention of Books and Records.

 

(a) Following the Closing, Buyer shall cause the Company to retain, until all
applicable statutes of limitations (including periods of waiver) have expired,
all books, records and other documents pertaining to the Company that related to
the period prior to the Closing Date that are required to be retained under
retention policies in effect as of the date of this Agreement and to make the
same available after the Closing Date for inspection (at an office of the
Company or any of its Affiliates designated by Seller) and copying by Seller or
its agents at Seller’s expense, during regular business hours and upon
reasonable request and upon reasonable advance notice. After the expiration of
such period, no such books and records shall be destroyed by Buyer without first
advising Seller in writing detailing the contents thereof and providing Seller
with at least thirty (30) days of reasonable opportunity to obtain possession
thereof. Seller agrees that such records will be kept strictly confidential and
used only for compliance with Legal Requirements.

 

(b) Following the Closing, Seller shall, and shall cause its Affiliates to,
retain, until all applicable statutes of limitations (including periods of
waiver) have expired, all books, records and other documents pertaining to the
Company that relate to the period prior to the Closing Date that are required to
be retained under retention policies in effect as of the date of this Agreement
and to make the same available after the Closing Date for inspection (at an
office of the Seller or any of its Affiliates designated by Buyer) and copying
by Buyer or its agents at Buyer’s expense, during regular business hours and
upon reasonable request and upon reasonable advance notice. After the expiration
of such period, no such books and records shall be destroyed by Seller (and
Seller shall not permit such destruction by it Affiliates) without first
advising Buyer in writing detailing the contents thereof and providing Buyer
with at least thirty (30) days of reasonable opportunity to obtain possession
thereof. This Section 5.4(b) shall not limit the obligation of Seller to include
in the assets of the Company at Closing all books, records and confidential and
proprietary information, relating primarily to the business operations of the
Company, that are in the possession of Seller or any of its Affiliates;
provided, however, that neither Seller nor any of its Affiliates shall be
obligated to include in the assets of the Company at Closing any books, records
or other information relating to the consolidated Tax Returns filed by Seller or
any of its Affiliates.

 

5.5 No Other Transactions. Prior to the Closing, Seller shall not, and shall
cause the Company not to, and shall use its reasonable best efforts to cause
their respective

 

35



--------------------------------------------------------------------------------

directors, officers, employees, agents and representatives not to, (i) solicit
or encourage, directly or indirectly, any inquiries, discussions or proposals
for, (ii) continue, propose or enter into negotiations looking toward, or (iii)
enter into any agreement or understanding providing for, any acquisition of the
capital stock, partnership interests, membership interests or other equity
interests or any of the material assets of the Company (other than this
Agreement and the transactions contemplated hereby) or any transaction similar
to the arrangement described herein that would have the effect of precluding the
consummation of the transactions contemplated hereby; nor shall any of such
Persons provide any information to any Person (other than Buyer and its
representatives) for the purpose of evaluating or determining whether to make or
pursue any inquiries or proposals with respect to any such transaction.

 

5.6 Filings. As promptly as practicable following the execution and delivery of
this Agreement, Seller and Buyer shall each prepare and file any required
notifications and reports with any Authority in connection with the transactions
contemplated hereby, including without limitation the filings required by NASD.
Seller and Buyer will promptly furnish to the other such necessary information
and reasonable assistance as the other may request in connection with its
preparation of any filings referenced in the previous sentence. Each of Seller
and Buyer shall keep each other informed as to the status of any communications
with, and any inquiries or requests for additional information from any
Authority in connection with the transactions contemplated hereby, including the
NASD, and shall comply promptly with any such inquiry or request and shall
provide any such supplemental information requested in connection with the
filings required in connection with the transactions contemplated hereby. In
addition, each of Seller and Buyer shall be required to use their reasonable
best efforts to resolve any objections by any applicable Authority to the
transactions contemplated hereby.

 

5.7 Transfer Restrictions. During the period of ten (10) NASDAQ trading days
ending on the trading day immediately prior to the Closing Date, (a) Seller
agrees not to (and shall cause its Subsidiaries not to), or publicly announce an
intention to, transfer, sell, pledge, assign, encumber, hypothecate or otherwise
dispose of (including by short sale) any shares of Instinet Common Stock or any
security convertible into or exchangeable for Instinet Common Stock or the value
of which is derived from the value of Instinet Common Stock (“Instinet
Securities”), and (b) Buyer agrees not to (and shall cause its Subsidiaries not
to), or publicly announce an intention to, acquire any Instinet Securities or
effect any reverse stock split or other transaction which has the effect of
reducing the outstanding number of Instinet Securities.

 

5.8 Non-Compete/Non-Solicitation.

 

(a) For a period of one (1) year from and after the Closing, Parent shall not,
and shall ensure that each other Reuters Entity does not, engage in the
Restricted Business in the U.S. (a “Competing Business”); provided that it shall
not be deemed to be a violation of this Section 5.8(a) for Parent or any other
Reuters Entity to: (i) permit or direct Reuters products or services to be
softed through channels other than the Company or any Reuters Entity, so long as
such actions do not violate Seller’s exclusivity obligations set forth in
Section 5.10; (ii) invest in or own any debt securities or other debt
obligations of any Person; (iii) invest in any Person which invests in, manages
or operates a Competing Business, so long as the aggregate yearly revenue that
such Person derives from such Competing Business is not greater than twenty-five
million dollars ($25,000,000); (iv) invest in or own any interest in Buyer, any
of its Affiliates or any of their respective successors or assigns; or (v) own
any equity interest through any employee

 

36



--------------------------------------------------------------------------------

benefit plan or pension plan that is independently managed by a third Person
(other than Parent or any other Reuters Entity). For purposes of this Section
5.8, “Restricted Business” means doing business as a U.S. broker-dealer engaged
in trading equity securities on an agency basis in connection with which
customers are provided with ReutersStations based on commission credits (i.e.,
soft dollars).

 

(b) For a period of one (1) year after the Closing, Parent shall not, and shall
ensure that each other Reuters Entity does not, directly or indirectly, (i)
solicit for employment, or employ, any In-Scope Employee while such employee
remains employed by the Company or (ii) induce or attempt to influence any such
person to terminate his or her employment with the Company; provided, however,
that (x) the foregoing shall not prohibit Parent or any other Reuters Entity
from speaking to any such person who approaches Parent or any other Reuters
Entity on his or her own initiative, it being understood that neither Parent nor
any other Reuters Entity shall offer employment or employ any such person
without the prior written consent of Buyer and (y) if any such person responds
to any general public advertisement placed or general solicitation undertaken by
Parent, Seller or their Affiliates in the public media, such advertisement or
general solicitation shall not constitute a breach of this Section 5.8(b).

 

(c) Notwithstanding anything to the contrary in this Agreement, nothing in this
Section 5.8 shall (A) restrict in any way the present or future activities of
any of the entities that are not, or cease to be, Reuters Entities, including
without limitation the entities listed on Schedule 5.8(c) and their respective
subsidiaries (collectively, the “Unrestricted Companies”), or (B) impose upon
Parent or any other Reuters Entity any obligation with respect to the present or
future activities of the Unrestricted Companies.

 

(d) Because the remedy at law for any breach of the provisions of this Section
5.8 may be inadequate, each of Parent and Seller consents to the seeking from an
appropriate court of an injunction or other equitable relief in order that any
breach or threatened breach of this Section 5.8 may be effectively restrained.

 

5.9 Intercompany Accounts and Agreements. Prior to the Closing, all Intercompany
Accounts shall be cash-settled or extinguished, such that immediately prior to
Closing there will be no Intercompany Accounts outstanding, other than pursuant
to the agreements and arrangements set forth on Schedule 5.9. Except for the
intercompany agreements set forth on Schedule 5.9, all intercompany agreements,
including without limitation the Administrative Services Agreement by and among
Reuters America, Inc. and the Company dated January 1, 2004, shall be terminated
as of Closing.

 

5.10 Soft Dollar Exclusivity. From and after the Closing and until December 31,
2005 (the “Exclusivity Period”), to the extent any Exclusive Soft Dollar
Customer continues softing ReutersStations during such Exclusivity Period,
Seller shall not permit any such Exclusive Soft Dollar Customer to soft
ReutersStations other than through the Company; provided that this Section 5.10
shall not prohibit Seller from allowing any Exclusive Soft Dollar Customer to
soft ReutersStations through any other Person during the Exclusivity Period so
long as, at such time such additional softing is initiated or increased, such
Exclusive Soft Dollar Customer is softing ReutersStations through the Company
for at least its Exclusive Soft Dollar Amount; provided, further, that in the
event that Buyer or the Company does not pay any amount invoiced by Reuters
America LLC or its Affiliates to the Company for ReutersStations on behalf of
any Exclusive Soft Dollar Customer within thirty (30) days of receipt of such
invoice, and

 

37



--------------------------------------------------------------------------------

Buyer or the Company, as applicable, does not pay such overdue amount within ten
(10) days of receipt of written notice thereof from Reuters America LLC or its
Affiliates, the Exclusive Soft Dollar Amount of the applicable Exclusive Soft
Dollar Customer shall be reduced by such overdue amount and Seller’s exclusivity
obligations pursuant to this Section 5.10 shall be correspondingly reduced by
such overdue amount with respect to such Exclusive Soft Dollar Customer until
such time that Buyer or the Company, as applicable, pay such overdue amount.

 

5.11 Transfers of Seller’s Assets. Parent and Seller hereby agree and covenant
that, on and after the date hereof and until all of their respective
indemnification obligations under Articles IX and X have terminated, no sale,
assignment or transfer of all or substantially all of Seller’s assets to any
Person (including Parent and any Affiliate of Parent) shall occur, pursuant to a
corporate reorganization or otherwise, unless an entity with a net asset value
equivalent or higher to the net asset value of Seller as of the date of this
Agreement unconditionally assumes or guarantees all of Seller’s obligations
under this Agreement and the Related Agreements.

 

5.12 Third Party Data Providers. From and after the Closing and until December
31, 2005, Buyer shall not and shall cause each of its subsidiaries (including
for the avoidance of doubt, the Company) not to, directly or indirectly, enter
into any agreement, understanding or arrangement, or solicit or offer to enter
into any agreement, understanding or arrangement, with any of the Persons listed
on Schedule 5.12 or any of their respective Affiliates (each a “Third Party Data
Provider”) pursuant to which customers of Buyer or any of its subsidiaries
(including for the avoidance of doubt, the Company) would soft products and/or
services of such Third Party Data Provider through Buyer or any of its
subsidiaries (including for the avoidance of doubt, the Company) on an exclusive
basis; provided that, in the absence of any such agreement, understanding or
arrangement between Buyer and its subsidiaries and such Third Party Data
Provider, the voluntary decision by any client of Buyer or the Company to soft
100% of the services provided by such Third Party Data Provider shall not be
deemed to be a violation of this Section. Seller hereby acknowledges and agrees
that, notwithstanding the indemnity provisions set forth in Article IX and
Article X, Seller’s sole and exclusive remedy with respect to any breach by
Buyer or any of its subsidiaries (including the Company) of the provisions of
this Section 5.12 shall be limited only to the termination of Seller’s
exclusivity obligations under Section 5.10.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

6.1 Conditions Precedent to Obligations of Buyer. The obligation of Buyer to
consummate the Closing is subject to the satisfaction at or prior to the Closing
of each of the conditions set forth below; provided, however, that,
notwithstanding the failure of any one or more of such conditions, Buyer may
nevertheless proceed with the Closing without satisfaction, in whole or in part,
of any one or more of such conditions, but only if a written waiver thereof is
executed by Buyer:

 

(a) Representations and Warranties. The representations and warranties in
Section 3.4(c) (Material Adverse Change) and Section 3.15(a) and (b) shall be
true and correct in all respects on and as of the date of this Agreement and on
and as of the Closing Date with the same force and effect as though made on and
as of such date. All other representations and

 

38



--------------------------------------------------------------------------------

warranties of Seller and Parent contained herein shall be true and correct in
all material respects (unless any such representation and warranty is qualified
by a materiality standard, in which case such representation and warranty shall
be true and correct in all respects) on and as of the date of this Agreement and
on and as of the Closing Date with the same force and effect as though made on
and as of such date (except that representations and warranties that are made as
of a specific date need be so true and correct only as of such date), except to
the extent that the failure of any of such representations and warranties to be
so true and correct would not result in a Material Adverse Effect.

 

(b) Each of the covenants and agreements required by this Agreement to have been
performed and complied with by Parent or Seller prior to or on the Closing Date
shall have been performed and complied with in all material respects prior to or
on the Closing Date.

 

(c) Buyer shall have received a certificate from Parent and Seller as to the
satisfaction of the conditions set forth in Sections 6.1(a) and (b) dated the
Closing Date, executed by a duly authorized officer of Parent and Seller.

 

(d) No Judgment of any court restraining or prohibiting the consummation of the
transactions contemplated hereby shall be in effect. No Proceedings shall have
been instituted by any Person (including any Authority) seeking to prohibit,
declare illegal or to enjoin the transactions contemplated hereby or by the
Related Agreements, which Proceedings are reasonably likely to be adversely
determined.

 

(e) All consents, approvals or orders listed in Schedule 6.1(e) shall have been
obtained.

 

(f) The Related Agreements shall have been executed and delivered by the parties
thereto (other than Buyer), and shall, assuming the due authorization, execution
and delivery thereof by the other parties thereto, constitute the legal, valid
and binding obligations of such parties, enforceable against such parties in
accordance with their terms.

 

(g) No action shall have been taken by any Authority that would prohibit,
restrict in any material respect, materially delay, render illegal or enjoin the
consummation of the transactions contemplated hereby or by the Related
Agreements.

 

(h) Buyer shall have received a certificate from Seller (or, if Seller is a
disregarded entity for U.S. federal income tax purposes, its owner, as provided
by Treasury Regulations Section 1.1445-2(b)(2)(iii)) stating that, as of the
Closing Date, Seller (or its owner, as applicable) is not a foreign person, as
defined in Treasury Regulations Section 1.1445-2(b)(2)(i), such certification to
be in form similar to that described in Section 1.1445-2(b)(2)(iv)(B) of that
regulation.

 

(i) No Soft Dollar Restrictive Event shall have occurred.

 

(j) The Intellectual Property Transfer Agreement shall have been executed and
delivered by the parties thereto (other than Buyer), and the transfer to the
Company of the Intellectual Property contemplated thereunder shall have been
consummated.

 

39



--------------------------------------------------------------------------------

(k) As of Closing, the Company shall have (x) Working Capital that is greater
than zero dollars ($0) and (y) Excess Net Capital equal to or greater than (A)
if the Net Soft Dollar Adjustment is within the Adjustment Threshold Range,
three million dollars ($3,000,000) and (B) if the Net Soft Dollar Adjustment is
above or below the Adjustment Threshold Range, the amount of the Net Soft Dollar
Adjustment; provided that, in no event shall the Company’s Net Capital as of
Closing be less than the minimum net capital requirement imposed by the SEC
under Rule 15c3-1 or any Self-Regulatory Organization of which the Company is a
member.

 

6.2 Conditions Precedent to Obligations of Seller. The obligation of Seller to
consummate the Closing is subject to the satisfaction at or prior to the Closing
of each of the conditions set forth below; provided, however, that,
notwithstanding the failure of any one or more of such conditions, Seller may
nevertheless proceed with the Closing without satisfaction, in whole or in part,
of any one or more of such conditions, but only if a written waiver thereof is
executed by Seller:

 

(a) Each of the representations and warranties of Buyer contained herein shall
be true and correct in all material respects (unless any such representation and
warranty is qualified by a materiality standard, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date of this Agreement and on and as of the Closing Date with the same
force and effect as though made on and as of such date (except that
representations and warranties that are made as of a specific date need to be so
true and correct only as of such date), except to the extent that the failure of
any of such representations and warranties to be so true and correct would not
materially and adversely affect the ability of Buyer to perform its obligations
under this Agreement.

 

(b) Each of the covenants and agreements required by this Agreement to have been
performed and complied with by Buyer prior to or on the Closing Date shall have
been performed and complied with in all material respects prior to or on the
Closing Date.

 

(c) Seller shall have received a certificate from Buyer as to the satisfaction
of the conditions set forth in Sections 6.2(a) and (b) dated the Closing Date,
executed by a duly authorized officer of Buyer.

 

(d) No Judgment of any court restraining or prohibiting the consummation of the
transactions contemplated hereby shall be in effect. No Proceedings shall have
been instituted by any Person (including any Authority) seeking to prohibit,
declare illegal or to enjoin the transactions contemplated hereby or by the
Related Agreements, which Proceedings are reasonably likely to be adversely
determined.

 

(e) All consents, approvals or orders listed in Schedule 6.2(e) shall have been
obtained.

 

(f) The Related Agreements to which Buyer is a party shall have been executed
and delivered by Buyer, and shall, assuming the due authorization, execution and
delivery thereof by the other parties thereto, constitute the legal, valid and
binding obligations of Buyer, enforceable against Buyer in accordance with their
terms.

 

40



--------------------------------------------------------------------------------

(g) No action shall have been taken by any Authority that would prohibit,
restrict in any material respect, materially delay, render illegal or enjoin the
consummation of the transactions contemplated hereby or by the Related
Agreements.

 

ARTICLE VII

 

TERMINATION

 

7.1 General. This Agreement may be terminated by written notice prior to the
Closing as follows:

 

(a) by the mutual written consent of Seller and Buyer at any time prior to the
Closing;

 

(b) by either Seller or Buyer after May 31, 2005, if the Closing has not
occurred by that date; provided, however, that, if the Closing has not occurred
by such date due to a breach of this Agreement by one of such Parties, then the
breaching Party may not terminate this Agreement pursuant to this Section;

 

(c) by Seller, in the event of any material breach of this Agreement by Buyer,
which such breach has not been cured within thirty (30) days after notice
thereof has been given to the breaching Party;

 

(d) by Buyer, in the event of any material breach of this Agreement by Seller
which such breach has not been cured within thirty (30) days after notice
thereof has been given to the breaching Party;

 

(e) by either Seller or Buyer in the event of a Judgment of any court
restraining or prohibiting the consummation of the transactions contemplated in
this Agreement shall be issued and not discharged within sixty (60) days of the
entry thereof; and

 

(f) by either Seller or Buyer in the event that the conditions set forth in
Section 6.1(e) or Section 6.2(e) shall have become incapable of being satisfied,
and shall not have been waived by Buyer or Seller, as applicable; provided that
the Party seeking to terminate is not in material breach of this Agreement.

 

7.2 No Liabilities in Event of Termination. In the event of any termination of
this Agreement as provided in this Article VII, this Agreement (other than this
Section 7.2 and Section 5.3(b), Section 11.1, Section 11.6, Section 11.8 and
Section 11.9) shall become void and of no further force and effect and there
shall be no liability on the part of any Party as a result of any such
termination; provided, however, that, notwithstanding any such termination, each
Party shall be liable to the other Parties for any Damages arising from any
breach of this Agreement prior to such termination.

 

ARTICLE VIII

 

PERSONNEL, EMPLOYMENT ARRANGEMENTS AND EMPLOYEE BENEFITS

 

8.1 In-Scope Employees. The current employees of the Company (the “Company
Employees”) who, on the Closing Date, are actively employed by the Company or
are

 

41



--------------------------------------------------------------------------------

absent from active employment due to temporary illness, short-term disability or
approved vacation or temporary leave of absence that is scheduled to last, or
has been approved for benefits by the applicable Parent benefit carrier to
receive benefits for, six months or less are hereinafter referred to as the
“In-Scope Employees.” Those Company Employees who are not In-Scope Employees are
hereinafter referred to as “Excluded Employees.”

 

Seller shall assume, satisfy and indemnify, or pay or reimburse, Buyer with
respect to (i) any and all Liabilities related to the Excluded Employees and any
and all Liabilities related to any employee who is no longer employed by the
Company as of the Closing Date and (ii) any and all Liabilities related to the
In-Scope Employees, including, in all cases without limitation, Liabilities
under the Seller Plans except to the extent such Liabilities (x) relate to
In-Scope Employees and (y) (A) are accrued as Liabilities on the Historical
Financial Statements for the year ended December 31, 2004, (B) are incurred and
relate to services rendered in the period from January 1, 2005 to the Closing to
the extent such Liabilities are incurred in the ordinary course of business
consistent with past practice, (C) are incurred in and relate to services
rendered in the period following the Closing, or (D) are expressly assumed by
Buyer pursuant to this Article VIII.

 

8.2 Buyer Benefit Plans. Except as otherwise provided by law or this Agreement,
effective as of the Closing Date, the In-Scope Employees shall cease all active
participation in and to accrue further benefits under the Seller Plans, and
neither Buyer nor any of its Affiliates shall have any Liabilities under the
Seller Plans other than (x) as provided in this Agreement and (y) Liabilities
with respect to In-Scope Employees under the Company Plans. Effective as of the
Closing Date and through the first anniversary of the Closing Date, Buyer will
provide each In-Scope Employee with (i) a base salary or hourly wage rate, as
applicable, that is at least equal to the base salary or hourly wage rate paid
to such In-Scope Employee by the Company (or, where applicable, an Affiliate
thereof) immediately prior to the Closing, provided, however, that Buyer may, or
may cause the Company to, reduce any such base salary or hourly wage rate to the
extent consistent with reductions generally imposed on similarly situated
employees in Buyer’s institutional brokerage business; (ii) a job position that
is a comparable or better position as such In-Scope Employee had immediately
prior to the Closing and (iii) benefits under Buyer Plans (including, without
limitation, health benefits, severance policies, 401(k) plans and general
employment policies and procedures, subject to the terms and conditions of such
Buyer Plans as in effect from time to time) which are substantially comparable
in the aggregate to benefits under such Buyer Plans that are provided to
similarly situated employees of the Buyer and its Subsidiaries; provided,
however, that nothing in this Article VIII shall prevent the Buyer and its
Subsidiaries from making any change required by applicable Legal Requirements or
from amending or terminating any such Buyer Plan in any respect or from
terminating the employment of any In-Scope Employee following the Closing; and,
provided further, that this Article VIII shall not require any duplication of
benefits.

 

8.3 Credit for Service. To the extent permitted under applicable law, Buyer
shall (i) give each In-Scope Employee credit for all purposes, including without
limitation eligibility, vesting, waiting period and benefit accrual (excluding
benefit accrual for purposes of a defined benefit pension plan) for all service
with Seller, the Company and any of their respective Affiliates or predecessors
under all Buyer Plans in which such employee participates; provided, however,
that with respect to any benefit plan that Buyer adopts following the Closing
Date for the benefit of In-Scope Employees and other Buyer employees, for
purposes of benefit accrual such service credit will be given to In-Scope
Employees to the extent past service is

 

42



--------------------------------------------------------------------------------

credited under such plan to similarly situated Buyer employees; provided,
further, that no such credit shall be provided in any circumstances that would
result in duplicative benefits; (ii) waive any pre-existing condition limitation
under welfare benefit plans of Buyer or its Affiliates applicable to In-Scope
Employees or their respective spouses or eligible dependents to the extent such
pre-existing condition limitation would have not applied to, or been satisfied
with respect to, such individual under the corresponding Seller Plan; and (iii)
recognize or cause to be recognized the dollar amount of all expenses incurred
by In-Scope Employees and their respective spouses or eligible dependents during
the calendar year in which the Closing occurs for purposes of satisfying the
deductible and co-payment or out-of-pocket limitations for such calendar year
under the relevant employee welfare benefit plans of Buyer or its Affiliates to
the same extent that such amount was recognized under the corresponding Seller
Plan. With respect to the In-Scope Employees, Buyer and Seller shall cooperate
in providing information reasonably necessary to carry out this Section 8.3 in
compliance with the Health Insurance Portability and Accountability Act of 1996.

 

8.4 Reuters 401(k) Plan. Prior to the Closing Date, the Company shall terminate
its participation in the Reuters 401(k) Plan effective immediately prior to the
Closing and shall vest the account balances of those In-Scope Employees who are
active participants in the Reuters 401(k) Plan immediately prior to Closing.
Within 30 days following the Closing Date, Seller or one of its Affiliates
(other than the Company) shall contribute a cash amount to the trust forming
part of the Reuters 401(k) Plan on behalf of each In-Scope Employee who was an
active participant in the Reuters 401(k) Plan immediately prior to the Closing
equal to the “matching contribution” payable for the payroll period in which the
Closing occurs under the terms of the Reuters 401(k) Plan with respect to
elective deferral contributions actually made by such In-Scope Employee to the
Reuters 401(k) Plan for the portion of the payroll period in which the Closing
occurs ending on the Closing Date, to the extent not otherwise paid.

 

8.5 Buyer 401(k) Plan. To the extent permitted by applicable law and subject to
Buyer’s and Seller’s reasonable satisfaction that the Reuters 401(k) Plan and
Buyer’s 401(k) Plan, respectively, meet the requirements for qualification under
Section 401(a) of the Code, (i) Seller shall permit each In-Scope Employee to
effect, and Buyer agrees to cause Buyer’s 401(k) Plan to accept, a “direct
rollover” (within the meaning of Section 401(a)(31) of the Code) of his or her
account balances under the Reuters 401(k) Plan if such rollover is elected in
accordance with applicable law and the terms of the Reuters 401(k) Plan by such
In-Scope Employee and (ii) Seller shall permit each In-Scope Employee to roll
over any loan balance outstanding under the Reuters 401(k) Plan as of the date
of such direct rollover and Buyer agrees to accept and administer each such
outstanding loan balance under Buyer’s 401(k) Plan. Buyer and Seller shall take
all actions reasonably necessary to effect the transfer of assets in accordance
with the foregoing sentence.

 

8.6 Medical Plan Obligations. Effective from and after the Closing, Buyer shall
or shall cause the Company to honor or pay and perform any and all obligations
and Liabilities in respect of claims for hospital, medical, dental or other
health benefits, expenses or other reimbursement amounts payable under the terms
of an applicable Seller Plan that relate to any medical service, product or
confinement provided to or in respect of any In-Scope Employee (or spouse or
eligible dependent) incurred but not paid prior to the Closing Date to the
extent that Liabilities for such claims are accrued on the Historical Financial
Statements for the year ended December 31, 2004 or are incurred and relate to
services rendered in the period from January 1,

 

43



--------------------------------------------------------------------------------

2005 to the Closing to the extent such Liabilities are incurred in the ordinary
course of business consistent with past practice.

 

8.7 Parent Equity Plans. Buyer shall promptly notify Parent or Parent’s designee
of any termination of an In-Scope Employee’s employment. Buyer shall describe
the nature of such termination and provide any other information that is
reasonably necessary for Parent and its Affiliates to administer their
respective equity programs.

 

8.8 Severance Benefits. In lieu of any other severance plan payments otherwise
provided by the Company or the Buyer, and notwithstanding Section 8.2, In-Scope
Employees who are terminated by Buyer or the Company without cause (as defined
on Schedule 8.8) on or before the six-month anniversary of the Closing Date will
be provided severance payments and benefits by the Buyer or the Company
calculated in accordance with Appendix A of the Reuters America Inc. Severance
Benefit Plan and Summary Plan Description, as in effect on May 21, 2001.
Thereafter, In-Scope Employees who are terminated by the Company shall be
eligible to participate in Buyer’s severance plans and programs on the same
terms available to and subject to the same conditions as similarly situated
employees of Buyer.

 

8.9 Relocation Package. In the event that Buyer requires any In-Scope Employee
to change his/her principal work location by more than fifty (50) miles at any
time during the two-year period following the Closing Date, Buyer shall
reimburse such In-Scope Employee for his or her reasonable moving and relocation
expenses.

 

8.10 2005 Bonus. Buyer shall, or shall cause the Company to, pay to In-Scope
Employees short-term (i.e., one (1) year or less) bonuses and commissions for
the portion of the calendar year 2005 through the Closing Date to the extent
Liability is accrued for such purpose on the Closing Balance Sheet.

 

8.11 Special Payment. Seller or one of its Affiliates (other than the Company)
shall pay to the Company a cash amount (the “Special Payment”), with respect to
each In-Scope Employee who is an active participant in the Reuters 401(k) Plan
immediately prior to the Closing and who continues employment with Buyer or the
Company from the Closing Date through December 31, 2005 (each, an “Affected
Employee”), equal to 2% of such Affected Employee’s Compensation (as defined in
the Reuters 401(k) Plan) received in respect of the portion of calendar year
2005 ending immediately prior to the Closing Date, and grossed-up for income
taxes assuming a 40% aggregate income tax rate. Buyer shall, or shall cause the
Company to, provide Seller with an accurate list of Affected Employees as
promptly as possible following December 31, 2005, in order for Seller to satisfy
this Section 8.11. Seller shall pay the Special Payment to the Company as soon
as reasonably practicable following Seller’s receipt of the list of Affected
Employees from Buyer or the Company, and Buyer shall cause the Company to pay
the Special Payment to each Affected Employee as soon as reasonably practicable
thereafter.

 

8.12 No Third-Party Beneficiaries. This Article VIII is for the sole benefit of
the Parties and nothing herein expressed or implied shall give or be construed
to give any Person other than the Parties any legal or equitable rights
hereunder.

 

44



--------------------------------------------------------------------------------

 

ARTICLE IX

 

INDEMNIFICATION

 

9.1 Indemnification by Buyer. From and after the Closing, subject to the further
provisions of this Article IX, Buyer shall indemnify, hold harmless and defend
Seller, its Affiliates and their respective directors, officers, employees,
consultants, shareholders, members, partners, agents and representatives of each
of them, and all successors and assigns of the foregoing, against and from any
Damages (including any Damages resulting from a claim asserted by a third party)
arising out of the breach of any representation, warranty, covenant or agreement
by Buyer (other than Section 5.12 (Third Party Data Providers)) contained in
this Agreement (including any Exhibit, Schedule or certificate delivered
hereunder). The Parties expressly agree that Seller’s right to indemnification
under this Section 9.1 shall not be limited by any knowledge obtained pursuant
to any investigation conducted by or on behalf of Seller before or after the
date of this Agreement.

 

9.2 Indemnification by Seller and Parent.

 

(a) From and after the Closing, subject to the further provisions of this
Article IX, Seller shall indemnify, hold harmless and defend Buyer, its
Affiliates and their respective directors, officers, employees, consultants,
shareholders, members, partners, agents and representatives of each of them, and
all successors and assigns of the foregoing, against and from any Damages
(including any Damages resulting from a claim asserted by a third party) arising
out of the breach of any representation, warranty (other than Section 3.14
(Taxes) or any liability governed by Article X), covenant or agreement by Seller
contained in this Agreement (including any Exhibit, Schedule or certificate
delivered hereunder), it being understood that for purposes of this Section 9.2,
the knowledge qualifier in the representation in the first sentence of Section
3.11(f) shall be disregarded.

 

(b) From and after the Closing, subject to the further provisions of this
Article IX, Parent shall indemnify, hold harmless and defend Buyer, its
Affiliates and their respective directors, officers, employees, consultants,
shareholders, members, partners, agents and representatives of each of them, and
all successors and assigns of the foregoing, against and from any Damages
(including any Damages resulting from a claim asserted by a third party) arising
out of the breach of any representation, warranty (other than Section 3.14
(Taxes) or any liability governed by Article X), covenant or agreement by Parent
contained in this Agreement (including any Exhibit, Schedule or certificate
delivered hereunder).

 

(c) The Parties expressly agree that Buyer’s right to indemnification under this
Section 9.2 shall not be limited by any knowledge obtained pursuant to any
investigation conducted by or on behalf of Buyer before or after the date of
this Agreement.

 

9.3 Defense of Claims. All rights of a Party to indemnification under this
Article IX shall be asserted and resolved as follows:

 

(a) Promptly after receipt by a Party entitled to indemnification under Section
9.1 or Section 9.2 (an “Indemnified Party”) of notice of any pending or
threatened claim, such Indemnified Party shall give notice to the Party or
Parties to whom the Indemnified Party is entitled to look for indemnification
(the “Indemnifying Party”) of the commencement thereof;

 

45



--------------------------------------------------------------------------------

provided that the failure so to notify the Indemnifying Party shall not relieve
it of any liability that it may have to the Indemnified Party hereunder, except
to the extent that the Indemnifying Party demonstrates that it is materially
prejudiced thereby.

 

(b) In case any claim shall be brought against an Indemnified Party and it shall
give notice to the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to participate therein and, if it so
desires, to assume the defense thereof with counsel reasonably satisfactory to
the Indemnified Party and, after notice from the Indemnifying Party to the
Indemnified Party of its election to assume the defense thereof, except as
provided below the Indemnifying Party shall not be liable to such Indemnified
Party under this Article IX for any fees of other counsel or any other expenses,
in each case subsequently incurred by such Indemnified Party in connection with
the defense thereof, other than reasonable costs of investigation.
Notwithstanding an Indemnifying Party’s election to assume the defense of a
claim, the Indemnified Party shall have the right to employ separate counsel and
to participate in the defense of such claim, and the Indemnifying Party shall
bear the reasonable fees, costs and expenses of such separate counsel if: (i)
the actual or potential defendants in, or targets of, any such claim include
both the Indemnifying Party and the Indemnified Party, and the Indemnified Party
shall have reasonably concluded, based on an opinion of its outside legal
counsel, that there may be legal defenses available to it which are different
from or additional to those available to the Indemnifying Party and would make
representation of both parties by the same counsel inappropriate (in which case
the Indemnifying Party shall not have the right to assume the defense of such
claim on the Indemnified Party’s behalf), (ii) the Indemnifying Party shall have
abandoned or failed to diligently pursue the defense of such claim within a
reasonable time after notice of the institution of such claim, or (iii) the
Indemnifying Party shall authorize in writing the Indemnified Party to employ
separate counsel at the Indemnifying Party’s expense. If an Indemnifying Party
assumes the defense of a claim, the Indemnified Party shall provide all
reasonable cooperation to the Indemnifying Party in its defense of such claim,
including the retention of and provision to the Indemnifying Party of
documentation relevant to such claim (including copies of all relevant notices,
complaints, pleadings and demands) and, upon the request of the Indemnifying
Party, making employees available on a mutually convenient basis. If an
Indemnifying Party assumes the defense of a claim, no compromise or settlement
thereof may be effected by the Indemnifying Party without the Indemnified
Party’s written consent (which shall not be unreasonably withheld or delayed);
provided that the Indemnifying Party may compromise or settle such claim without
the Indemnified Party’s consent so long as (a) there is a release of all
liability of the Indemnified Party with respect to such claim and (b) the sole
relief provided is monetary damages that are to be paid in full by the
Indemnifying Party. In no event shall the Indemnified Party admit any liability
with respect to, or settle, compromise or discharge, any claim as to which such
Indemnified Party has sought or may seek indemnification under this Agreement
without the Indemnifying Party’s prior written consent (which shall not be
unreasonably withheld or delayed).

 

(c) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder which does not involve a claim being asserted by a
third party, the Indemnified Party shall as promptly as is practical notify the
Indemnifying Party of such claim, describing such claim and the amount thereof
(if known). The failure to give any such notice shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent that such
failure results in material prejudice to the Indemnifying Party. Upon the giving
of such written notice as aforesaid, the Indemnified Party and the Indemnifying
Party shall negotiate in

 

46



--------------------------------------------------------------------------------

good faith for twenty (20) Business Days to resolve such claim. If the claim is
not resolved by the end of such period, the Indemnified Party shall have the
right to commence legal proceedings for the enforcement of its rights under
Section 9.1 or Section 9.2.

 

9.4 Survival; Subrogation.

 

(a) Each representation, warranty, agreement and covenant in this Agreement or
in the Exhibits, Schedules or certificates delivered pursuant to this Agreement
shall survive the Closing and the consummation of the transactions provided for
herein for the applicable period set forth below or in this Section 9.4, or,
with respect to Section 3.14(k), 3.14(n) and 3.14(o), for the applicable period
set forth in Section 10.6; provided that the representation set forth in Section
3.4(c) (No Material Adverse Change) and the representations, warranties,
agreements or covenants contained in Section 3.14 (Taxes) (other than those
contained in Sections 3.14(k), 3.14(n) and 3.14(o)) shall expire at Closing. All
of the representations and warranties of Seller, Parent or Buyer contained in
this Agreement and all unasserted claims and causes of action with respect
thereto (except as provided above with respect to Sections 3.4(c) and 3.14)
shall terminate twelve (12) months after the Closing Date.

 

(b) All covenants or agreements of Seller, Parent or Buyer contained in this
Agreement and all unasserted claims and causes of action with respect thereto
shall terminate sixty (60) days after the expiration of the applicable statute
of limitations (giving effect to any waiver, mitigation or extension thereof).

 

(c) In the event that an Indemnified Party has a right against a third party
with respect to any Damages paid to such Indemnified Party by an Indemnifying
Party, then such Indemnifying Party shall, to the extent of such payment, be
subrogated to such rights of such Indemnified Party.

 

9.5 Limitation on Liability.

 

(a) Except for any liability under Article X and notwithstanding any other
provision of this Agreement (other than the last sentence of Section 9.7),
neither Buyer, on the one hand, nor Seller or Parent, on the other hand, shall
have any liability for Damages under Sections 9.1 or 9.2, respectively, with
respect to any breach of any representation or warranty in this Agreement (other
than any representation or warranty contained in Section 3.15 (Capitalization;
Investments), Section 3.17 (Finders and Brokers), Section 3.24 (Exclusive Soft
Dollar Customers), Section 4.4 (Finders and Brokers) and Section 4.5 (Valid
Authorization and Issuance)) unless and until the aggregate amount of such
Damages exceeds, on a cumulative basis, $600,000, in which event such
Indemnified Party shall be entitled to indemnification for the full amount of
such Damages in excess of $600,000.

 

(b) Except for any liability under Article X and notwithstanding anything in
this Agreement to the contrary (other than the last sentence of Section 9.7),
neither Buyer, on the one hand, nor Seller or Parent, on the other hand, shall
have any liability for Damages (on a cumulative basis) under Sections 9.1 or
9.2, respectively, in excess of the dollar value of the Purchase Price
determined as of the Closing Date.

 

(c) The amount of any Damages for which indemnification is provided under this
Article IX or Article X shall be net of any amounts recovered by the Indemnified
Party or Tax

 

47



--------------------------------------------------------------------------------

Indemnitee under any insurance policies, or recovered under any insurance
policies held by the Company at or prior to the Closing, or other sources of
reimbursement received as an offset against such Damages (and no right of
subrogation shall accrue to any insurer or third party indemnitor hereunder). If
the amount to be netted hereunder from any payment required under this Article
IX or Article X is determined after payment by the Indemnifying Party of any
amount otherwise required to be paid to an Indemnified Party or Tax Indemnitee
pursuant to this Article IX or Article X the Indemnified Party or Tax Indemnitee
shall repay the Indemnifying Party, promptly after such determination, any
amount that the Indemnifying Party would not have had to pay pursuant to this
Article IX or Article X, as applicable, had such determination been made at the
time of such payment. The amount of any Damages (including Taxes) for which
indemnification is provided under this Article IX or Article X shall be (i)
increased to take account of any net Tax cost incurred by the Indemnified Party
or Tax Indemnitee arising from the receipt or accrual of indemnity payments
hereunder (grossed up) and (ii) reduced to take account of any net Tax benefit
(grossed down) realized by the Indemnified Party or Tax Indemnitee arising from
the incurrence or payment of any such Damage or Tax. In computing the amount of
any such Tax cost or Tax benefit, the Indemnified Party or Tax Indemnitee shall
be deemed to recognize all other items of income, gain, loss, deduction or
credit before recognizing any item arising from the receipt or accrual of any
indemnity payment hereunder or the incurrence or payment of any indemnified
Damage or Tax. Any indemnification payment hereunder shall initially be made
without regard to this paragraph and shall be increased or reduced to reflect
any such net Tax cost (including gross-up) or net Tax benefit (including
gross-down) only after the Indemnified Party or Tax Indemnitee has actually
realized such cost or benefit. The parties intend to treat any indemnification
payments made under this Article IX or Article X as an adjustment to the
Purchase Price for all Tax purposes, unless a final determination (which shall
include the execution of a Form 870-AD or successor form) of an appropriate
Authority causes any such payment not to be treated as an adjustment to the
Purchase Price for Tax purposes.

 

(d) Notwithstanding anything herein to the contrary, (i) no Person shall be
entitled to indemnification by Buyer pursuant to this Agreement with respect to
any Damages arising out of a breach of any representation, warranty, covenant or
agreement contained in this Agreement (including any Exhibit, Schedule or
certificate delivered hereunder) by Buyer in the event that such breach resulted
in the failure of any condition precedent(s) set forth in Section 6.2 and Seller
executed a written waiver of such condition(s) and consummated the Closing, and
(ii) no Person shall be entitled to indemnification by Seller or Parent pursuant
to this Agreement with respect to any Damages arising out of a breach of any
representation, warranty, covenant or agreement contained in this Agreement
(including any Exhibit, Schedule or certificate delivered hereunder) by Seller
or Parent in the event that such breach resulted in the failure of any
condition(s) precedent set forth in Section 6.1 and Buyer executed a written
waiver of such condition(s) and consummated the Closing.

 

9.6 Indemnification Payments. Any indemnification payments to be made by Seller
or Parent pursuant to this Agreement shall be paid only in cash, and any
indemnification payments to be made by Buyer pursuant to this Agreement or
amounts payable by Buyer pursuant to Section 10.5(a) shall be paid only in
shares of Instinet Common Stock equal to the quotient of (a) the dollar amount
of such indemnification payment or such other amounts, divided by (b) the
Average Instinet Share Price determined as of the date of such payment.

 

48



--------------------------------------------------------------------------------

9.7 Sole and Exclusive Remedy. After the Closing Date, except as otherwise
provided in Section 5.12, each Party hereto acknowledges and agrees that such
Party’s sole and exclusive remedy with respect to Damages and any and all other
claims relating to the subject matter of this Agreement and/or the Intellectual
Property Transfer Agreement and the transactions contemplated hereby and thereby
shall be in accordance with, and limited by, the indemnification provision set
forth in this Article IX and in Article X. Notwithstanding the foregoing, none
of the provisions set forth in this Agreement or in the Intellectual Property
Transfer Agreement shall be deemed a waiver by any Party of any right or remedy
which such Party may have at law or equity based on another Party’s fraudulent
acts, nor shall any such provision limit, or be deemed to limit, the recourse
which any such Party may seek with respect to a claim for fraud.

 

ARTICLE X

 

TAX MATTERS

 

10.1 Tax Filings. Seller shall be responsible for the timely filing of all Tax
Returns required by law to be filed by the Company for taxable periods
(including any portion thereof) ending on or before the Closing Date
(“Pre-Closing Tax Period”), including Tax Returns (or, in the case of a
consolidated Tax Return, portion thereof) for the Company for any taxable period
that includes (but does not end on) the Closing Date, which Tax Returns shall be
prepared on the basis of the same principles, methods and elections utilized in
preparing prior years’ Tax Returns unless a different treatment of any item is
required by an intervening change in law. No Tax Return (or, in the case of a
consolidated Tax Return, portion thereof) for the Company for any taxable period
that includes (but does not end on) the Closing Date shall be filed without the
written consent of Buyer. For this purpose, Seller shall cause the Company to
deliver a draft of any such Tax Return (or, in the case of a consolidated Tax
Return, portion thereof) to Buyer at least forty-five (45) days before the due
date for such Tax Return. Buyer shall then have thirty (30) days after the date
of receipt of such Tax Return to provide its written consent, which consent
shall not be unreasonably withheld. Buyer shall provide Seller with, or shall
cause the Company to provide, copies of any books or records necessary for the
preparation of any such Tax Returns. Buyer shall be responsible for filing all
Tax Returns for taxable periods commencing after the Closing Date.

 

10.2 Apportionment of Taxes. Seller shall be responsible for all Taxes in
respect of the Company and its business for Pre-Closing Tax Periods, and Buyer
shall be responsible for all such Taxes for Post-Closing Tax Periods, it being
understood that Seller and Buyer shall share equal responsibility for any Taxes
imposed or payable or collectible or incurred in connection with this Agreement
and the transactions contemplated hereby (except Taxes arising out of or
attributable to prior transactions entered into by the Company). For purposes of
the foregoing, income and expenses, determined on an accrual basis, shall be
allocated between the Pre-Closing Tax Period and the Post-Closing Tax Period
based on a closing-of-the-books method, it being understood that non-income
Taxes shall be allocated between the Pre-Closing Tax Period and the Post-Closing
Tax Period based on the relative number of days in such taxable period that
falls within the Pre-Closing Tax Period or the Post-Closing Tax Period, as the
case may be.

 

49



--------------------------------------------------------------------------------

10.3 Tax Indemnification.

 

(a) Seller shall indemnify and save the Buyer and the Company (each a “Tax
Indemnitee”) harmless from any and all Taxes imposed on the Company in respect
of its income, business, property or operations or for which the Company may
otherwise be liable (A) for any Pre-Closing Tax Period, (B) for all Taxes
imposed on any member of an affiliated, consolidated, combined or unitary group
of which the Company is or was a member on or prior to the Closing Date,
including pursuant to Treasury Regulation Section 1.1502-6 or any analogous or
similar state, local or foreign law or regulation, (C) arising out of a breach
of the representations contained in Section 3.14(n) or Section 3.14(o), or (D)
for any costs or expenses with respect to Taxes indemnified hereunder; provided,
however, that Seller shall not be required to indemnify Buyer or the Company for
any Taxes resulting from any transaction of the Company not in the ordinary
course of business (other than the transactions contemplated hereunder) that
occurs after the Closing on the Closing Date.

 

(b) The Buyer and the Company shall indemnify and save Seller and Parent (a “Tax
Indemnitee”) harmless from (i) all Taxes of the Company in respect of its
income, business, property or operations or for which the Company may otherwise
be liable (A) resulting from any transaction of the Company not in the ordinary
course of business (other than any transaction contemplated hereunder) occurring
after the Closing on the Closing Date and (B) for any Post-Closing Tax Period,
(ii) all Taxes arising out of or due to any breach of any covenant or other
agreement of the Buyer contained in this Agreement and (iii) all costs or
expenses with respect to Taxes indemnified hereunder.

 

(c) Any indemnity payment required to be made pursuant to this Section 10.3
shall be made within thirty (30) days of written notice from the Tax Indemnitee.

 

10.4 Contests.

 

(a) After the Closing Date, Buyer shall promptly notify Seller in writing of any
proposed assessment, the commencement of any audit or court proceedings or of
any demand or claim on a Tax Indemnitee which, if determined adversely to the
taxpayer or after the lapse of time, would be grounds for indemnification by
Seller under Section 10.3 (each such assessment, audit, court proceeding, demand
or claim, a “Contest”); provided that the failure so to notify Seller shall not
relieve Seller of any liability that it may have to the Tax Indemnitee
hereunder, except to the extent that Seller demonstrates that it is actually
prejudiced thereby. Such notice (a “Tax Claim”) shall contain factual
information (to the extent known to Buyer) describing the asserted Tax liability
in reasonable detail and shall include copies of any notice or other document
received from any taxing authority in respect of any such asserted Tax
liability.

 

(b) In the case of any Contest that relates to a taxable period ending on or
prior to the Closing Date, Seller shall have the right, at its expense and
through counsel of its own choosing, to control the conduct of such Contest;
provided that (i) Seller does not dispute its obligation to indemnify the Tax
Indemnitees for the asserted liability, (ii) Seller shall consult with the Buyer
regarding any such Contest and shall allow Buyer to participate in any such
proceeding and (iii) no settlement or other disposition of any claim for Tax
which would adversely affect any Tax Indemnitee in any taxable period ending
after the Closing Date in any manner or to any extent (including, but not
limited to, the imposition of income tax deficiencies, the reduction of asset
basis or cost adjustments and the reduction of loss or credit carryovers)

 

50



--------------------------------------------------------------------------------

shall be agreed to without Buyer’s prior written consent, such consent not to be
unreasonably withheld or delayed, unless Buyer agrees to indemnify the Seller
for any increase in Taxes resulting from a failure to provide consent. If Seller
elects not to direct the Contest, Buyer or the Company may pay, compromise, or
contest such asserted liability.

 

(c) In the case of a Contest that relates to a taxable period beginning before
the Closing Date and ending after the Closing Date, Buyer shall have the right,
at its expense and through counsel of its own choosing, to control the conduct
of such Contest; provided that (i) Buyer shall consult with Seller regarding any
such Contest and shall allow Seller to participate in any such proceeding and
(ii) no settlement or other disposition of any claim for Taxes which would
adversely affect Seller in such taxable periods or subsequent taxable periods
shall be agreed to without Seller’s prior written consent, such consent not to
be unreasonably withheld or delayed, unless Seller agrees to indemnify the Buyer
for any increase in Taxes resulting from a failure to provide consent. Except as
provided above, the Buyer shall have the right to control the conduct of any
Contest in its sole discretion with respect to any other Tax matter.

 

(d) Seller, Buyer and the Company agree to cooperate in the defense against or
compromise of any Contest.

 

10.5 Other Tax Matters.

 

(a) Any Tax refunds that are received by Buyer or its Affiliates (including the
Company) and any amounts credited against Tax to which Buyer or its Affiliates
(including the Company) become entitled, in each case with respect to Taxes of
the Company, for Pre-Closing Tax Periods shall be for the account of Seller, and
Buyer shall pay over to Seller any such refund or the amount of any such credit
within fifteen (15) days after the receipt or entitlement thereto. Buyer agrees
that it shall not, without Seller’s consent, cause or permit the Company to
carry back to any Pre-Closing Tax Period any net operating loss, loss from
operations or other Tax attribute, and further agrees that Seller shall have no
obligation under this Agreement to return or remit any refund or other Tax
benefit attributable to a breach by Buyer of the foregoing undertaking.

 

(b) Buyer shall not take any action on the Closing Date other than in the
ordinary course of business or as contemplated by this Agreement, including, but
not limited to, the sale of any assets or the distribution of any dividend or
the effectuation of any redemption, that would give rise to any Tax liability of
Seller or any of its Affiliates or to an indemnification obligation of Seller
under this Agreement. On or after the Closing Date, neither Buyer nor any of its
Affiliates shall amend any Tax Return, take any Tax position on any Tax Return,
or compromise or settle any Tax liability, in each case relating to the Company
if such action is reasonably expected to have the effect of increasing the Tax
liability or reducing any Tax asset of Seller, in each case without Seller’s
written consent, which consent shall not be unreasonably withheld or delayed.

 

(c) On or after the Closing Date, neither Seller nor any of its Affiliates shall
amend any Tax Return, take any Tax position on any Tax Return, or compromise or
settle any Tax liability, in each case if such action is reasonably expected to
have the effect of increasing the Tax liability or reducing any Tax asset of the
Company, in each case without Buyer’s written consent, which consent shall not
be unreasonably withheld or delayed.

 

51



--------------------------------------------------------------------------------

10.6 Survival. A party’s obligation to indemnify a Tax Indemnitee for Taxes
under this Article X shall survive the Closing Date until sixty (60) days
following the expiration of the statute of limitations (giving effect to any
waiver, mitigation or extension thereof) on assessment of the relevant Tax.

 

10.7 Exclusive Remedy. Notwithstanding anything to the contrary in this
Agreement, any Tax Claims will be governed exclusively by Section 9.5(c),
Section 9.6, Section 9.7 and this Article X.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1 Notices. All notices, demands, instructions, waivers, consents or other
communications to be provided pursuant to this Agreement shall be in writing,
shall be effective upon receipt, and shall be sent by hand, facsimile, air
courier or certified or registered mail, return receipt requested, as follows:

 

(a) if to Buyer, to:

 

Instinet Group Incorporated

3 Times Square

New York, New York 10036

Attention: Paul A. Merolla

Telephone: (212) 310-7548

Facsimile: (212) 593-8040

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Yvette Teofan, Esq.

Telephone: (212) 225-2636

Facsimile: (212) 225-3999

 

(b) if to Seller, to:

 

Reuters C LLC

3 Times Square

New York, NY 10036

Attention: General Counsel

Telephone: 646-223-4200

Facsimile: 646-223-4250

 

52



--------------------------------------------------------------------------------

with a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: William E. Curbow, Esq.

Telephone: 212-455-3160

Facsimile: 212-455-2502

 

(c) if to Parent, to:

 

Reuters Limited

86 Fleet Street

London EC4P 4AJ

United Kingdom

Attention: General Counsel

Telephone: +44 20 7542 8631

Facsimile: +44 20 7542 6848

 

with a copy to:

 

Reuters America LLC

3 Times Square

New York, NY 10036

Attention: General Counsel

Telephone: 646-223-4200

Facsimile: 646-223-4250

 

and

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: William E. Curbow, Esq.

Telephone: 212-455-3160

Facsimile: 212-455-2502

 

or to such other address as a Party may specify by notice from time to time in
writing to the other Parties in the manner specified in this Section.

 

11.2 Press Releases. Prior to Closing, neither Buyer nor Seller shall make any
disclosure of this Agreement or the transactions contemplated hereby, by press
release, public statement or other means, prior to obtaining the other Parties’
written approval, unless required by law or any applicable rules or request of
any national stock exchange in which event, the Party issuing such press release
or causing such announcement or disclosure will use reasonable efforts to allow
the other Parties to review, in advance of such issuance, announcement or
disclosure, the proposed language thereof.

 

11.3 Entire Agreement. This Agreement (including the Exhibits and Schedules,
which are hereby incorporated in the terms of this Agreement) together with the
Related Agreements sets forth the entire understanding and agreement among the
Parties as to

 

53



--------------------------------------------------------------------------------

matters covered herein and therein and supersedes any prior understanding,
agreement or statement (written or oral) of intent among the Parties with
respect to the subject matter hereof.

 

11.4 Assignability. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
This Agreement shall not be assignable by any Party without the prior written
consent of the other Parties; provided, however, that any Party may assign all
or a part of its rights hereunder to any of its respective Affiliates provided
that such assignment would not relieve such Party of any obligation hereunder.

 

11.5 Waiver and Amendment. No waiver shall be deemed to have been made by any
Party of any of its rights under this Agreement unless the same is in writing
and is signed on its behalf by an authorized signatory. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. To be binding, any amendment of this
Agreement must be effected by an instrument in writing signed by the Parties.

 

11.6 Expenses. Each of the Parties shall bear its own expenses in connection
with this Agreement and the transactions contemplated hereby, whether or not the
Closing occurs.

 

11.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 

11.8 Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process; Waiver of Jury Trial.

 

(a) THE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. Each Party hereby irrevocably agrees that any
legal action or proceeding against it arising out of this Agreement or the
transactions contemplated hereby shall be brought only in the Supreme Court of
the State of New York in and for the County of New York or the U.S. District
Court for the Southern District of New York, preserving, however, all rights of
removal to a federal court under 28 U.S.C. §1441. Each of Seller and Parent
hereby designates, appoints and empowers Reuters America Holdings, Inc., with
offices currently at 3 Times Square, New York, New York 10036, as its lawful
agent to receive for and on its behalf service of process in the State of New
York in any such action or proceeding and irrevocably consents to the service of
process outside the territorial jurisdiction of said courts in any such action
or proceeding by mailing copies thereof by registered United States mail,
postage prepaid, to its address as specified in or pursuant to Section 11.1. Any
service made on any such agent or its successor shall be effective when
delivered regardless of whether notice thereof is given to the affected Party.
If any Person or firm designated as agent hereunder shall no longer serve as
agent of such Party to receive service of process in the State of New York, the
Party so affected shall be obligated promptly to appoint a successor to so
serve; and, unless and until such successor is appointed and the other Parties
notified of the same in writing, service upon the last designated agent shall be
good and effective. Each of Seller and Parent hereby agrees to at all times
maintain an agent to receive service of process in the State of New York
pursuant to this Section 11.8. The foregoing

 

54



--------------------------------------------------------------------------------

provisions of this Section 11.8 shall not affect, limit or prevent the Parties
from serving process in any other manner permitted by law.

 

(b) Each Party irrevocably waives any objection to the venue of the courts
designated in Section 11.8 (whether on the basis of forum non conveniens or
otherwise), and accepts and submits to the jurisdiction of such courts in
connection with any legal action or proceeding against it arising out of or
concerning this Agreement.

 

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE RELATED AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

11.9 No Third-Party Beneficiaries. Except for Section 5.10 (with respect to
which the Company shall be a third-party beneficiary), this Agreement is for the
sole benefit of the Parties and nothing herein expressed or implied shall give
or be construed to give any Person other than the Parties any legal or equitable
rights hereunder.

 

11.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

11.11 Disclosure Schedules. Notwithstanding anything in this Agreement or the
Disclosure Schedules to the contrary, (i) each of the Parties hereto
acknowledges that the disclosure by any Party of any matter in the Disclosure
Schedules shall not be deemed to constitute an acknowledgement by such Party
that the matter is required to be disclosed by the terms of this Agreement or
that it is material and (ii) if any Section of the Disclosure Schedule includes
an item or information where the relevance of such item or information to
another Section of this Agreement or the Disclosure Schedule is reasonably
apparent, the matter shall be deemed to have been disclosed in the relevant
Section(s) of the Disclosure Schedule, notwithstanding the omission of an
appropriate cross-reference to such other Section(s).

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first above written.

 

INSTINET GROUP INCORPORATED By:  

/s/ John F. Fay

   

Name: John F. Fay

   

Title: Chief Financial Officer

REUTERS C LLC By:  

/s/ Russell Haworth

   

Name: Russell Haworth

   

Title: Attorney-in-Fact

REUTERS LIMITED** By:  

/s/ Russell Haworth

   

Name: Russell Haworth

   

Title: Attorney-in-Fact

** Solely for purposes of Section 3.25 (Parent’s Due Organization, Authorization
and Validity of Agreements), Section 5.8 (Non-Compete/Non-Solicitation), Section
5.11 (Transfers of Seller’s Assets) and Article IX (Indemnification).

 



--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Transition Services Agreement

 



--------------------------------------------------------------------------------

 

Exhibit B

 

Form of Use and Services License Agreement

 



--------------------------------------------------------------------------------

 

Exhibit C

 

Form of Transition License Agreement

 